                    Case 3:16-cv-01393-JST Document 907-1 Filed 04/22/19 Page 1 of 67


            1    JEFFREY T. THOMAS, SBN 106409
                   jtthomas@gibsondunn.com
            2    BLAINE H. EVANSON, SBN 254338
                   bevanson@gibsondunn.com
            3    GIBSON, DUNN & CRUTCHER LLP
                 3161 Michelson Drive
            4    Irvine, CA 92612-4412
                 Telephone: 949.451.3800
            5    Facsimile: 949.451.4220
            6    SAMUEL LIVERSIDGE, SBN 180578
                   sliversidge@gibsondunn.com
            7    GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue
            8    Los Angeles, CA 90071-3197
                 Telephone: 213.229.7000
            9    Facsimile: 213.229.7520
           10    Attorneys for Defendant
                 HEWLETT PACKARD ENTERPRISE COMPANY
           11
                                             UNITED STATES DISTRICT COURT
           12
                                          NORTHERN DISTRICT OF CALIFORNIA
           13
                                                  SAN FRANCISCO DIVISION
           14
                 ORACLE AMERICA, INC., a Delaware                CASE NO. 3:16-cv-01393-JST
           15    corporation; ORACLE INTERNATIONAL
                 CORPORATION, a California corporation           DECLARATION OF ILISSA SAMPLIN IN
           16                                                    SUPPORT OF HPE’S AMENDED BILL OF
                                    Plaintiffs,                  COSTS
           17
                       v.
           18
                 HEWLETT PACKARD ENTERPRISE
           19    COMPANY, a Delaware corporation; and
                 DOES 1-50,
           20
                                    Defendants.
           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &
Crutcher LLP

                                  DECLARATION OF ILISSA SAMPLIN ISO HPE’S AMENDED BILL OF COSTS
                     Case 3:16-cv-01393-JST Document 907-1 Filed 04/22/19 Page 2 of 67


            1    I, Ilissa Samplin, declare as follows:
            2           1.      I am an attorney admitted to practice law before this Court. I am an associate in the law
            3    firm of Gibson, Dunn & Crutcher LLP, and I am one of the attorneys responsible for the representation
            4    of Defendant Hewlett Packard Enterprise Company (“HPE”) in the above-captioned action. I submit
            5    this declaration in support of HPE’s Amended Bill of Costs. The following facts are within my personal
            6    knowledge and, if called and sworn as a witness, I would testify competently to these facts.
            7           2.      On March 22, 2019, HPE filed its Bill of Costs and an accompanying Declaration of
            8    Ilissa Samplin (“March 22 Samplin Decl.”). See Dkts. 900, 900-1.
            9           3.      On April 16, 2019, Plaintiffs Oracle America, Inc. and Oracle International
           10    Corporation’s (collectively, “Oracle”) requested a meet and confer concerning HPE’s Bill of Costs.
           11           4.      On April 17, 2019, counsel for HPE and counsel for Oracle met and conferred about
           12    HPE’s Bill of Costs. Specifically, during the April 17 meet and confer, Oracle’s counsel raised three
           13    objections to HPE’s Bill of Costs. HPE’s counsel agreed to analyze the objections and respond to
           14    Oracle in advance of Oracle’s deadline to file the objections with this Court.
           15           5.      On April 21, 2019, I emailed counsel for Oracle stating that HPE would be filing an
           16    amended Bill of Costs on April 22, 2019, which would address the three objections raised by Oracle’s
           17    counsel during the April 17 meet and confer.
           18           6.      HPE has amended its Bill of Costs as described below.
           19           7.      Pursuant to 28 U.S. §§ 1821 and 1920, Fed. R. Civ. P. 54(d)(1), and Civil L.R. 54, HPE,
           20    as the prevailing party in this action, is seeking $92,170.01 in costs from Oracle, as described below.
           21           A.      Hearing Transcript Costs
           22           8.      HPE is seeking $410.85 in costs for the following hearing transcripts pursuant to 28
           23    U.S. Code § 1920 and Civil L.R. 54-3(b)(2) (“The cost of a transcript of a statement by a Judge from
           24    the bench which is to be reduced to a formal order prepared by counsel is allowable”). A table summary
           25    of these costs is included with Exhibit A-Supp to this declaration.
           26                a. October 24, 2016 Discovery Hearing, at which Judge Laporte “set a deadline of one
           27                   week” after the date of the hearing for the parties to “follow up with a proposed order
           28                   as to [the] specific requests that [were] discussed.” See Dkt. 108 at 56:5–8.

Gibson, Dunn &
Crutcher LLP

                                      DECLARATION OF ILISSA SAMPLIN ISO HPE’S AMENDED BILL OF COSTS
                     Case 3:16-cv-01393-JST Document 907-1 Filed 04/22/19 Page 3 of 67


            1                 b. July 10, 2017 Discovery Hearing, after which Judge Laporte ordered the parties to
            2                    “submit a proposed order that memorializes the decisions and rulings made during these
            3                    proceedings…[o]n or before 7/13/2017.” See Dkt. 287.
            4                 c. August 15, 2017 Discovery Hearing, after which Judge Laporte ordered the parties to
            5                    “submit a proposed order re the motion by 8/22/2017 which commemorates the Court’s
            6                    guidance.” See Dkt. 315.
            7                 d. September 19, 2017 Discovery Hearing, after which Judge Laporte ordered the parties
            8                    to “submit a proposed order that commemorates the concessions between the parties
            9                    that were covered at the hearing; as well as commemorates the Court’s guidance and
           10                    orders stated during the proceedings…[o]n or before 9/22/2017.” See Dkt. 343.
           11                 e. November 7, 2017 Discovery Hearing, after which Judge Laporte ordered the parties to
           12                    “submit a proposed order that commemorates the stipulations that were covered at the
           13                    hearing; as well as reiterates the orders stated by the Court during the proceedings.” See
           14                    Dkt. 439.
           15           9.       Attached as Exhibit A to the March 22 Samplin Decl. are true and correct copies of each
           16    of the invoices for the transcripts described in Paragraph 8.
           17           B.       Deposition Costs
           18           10.      HPE is seeking $91,613.60 in deposition costs pursuant to Civil L.R. 54-3(c)(1) (“The
           19    cost of an original and one copy of any deposition (including videotaped depositions) taken for any
           20    purpose in connection with the case is allowable”) and 54-3(c)(3) (“The cost of reproducing exhibits
           21    to depositions is allowable if the cost of the deposition is allowable”). A table summary of these costs
           22    is included with Exhibit B-1-Supp to this declaration.
           23           11.      HPE is seeking two of the following three deposition costs: (1) a certified transcript,
           24    (2) an original transcript, and/or (3) a video. See Phoenix Techs. Ltd. v. VMWare, Inc., 2018 WL
           25    4700347, at *4 (N.D. Cal. Sept. 30, 2018) (“The prevailing party may seek reimbursement for a
           26    combination of any two copies, in any format, so long as it does not seek to claim costs for more than
           27    two copies of the transcript.”).
           28

Gibson, Dunn &                                                       2
Crutcher LLP

                                       DECLARATION OF ILISSA SAMPLIN ISO HPE’S AMENDED BILL OF COSTS
                     Case 3:16-cv-01393-JST Document 907-1 Filed 04/22/19 Page 4 of 67


            1                   a. Where HPE was the party noticing the deposition, HPE was invoiced for “Original with
            2                      1 Certified Transcript” as one line item. Because that line item encompasses two copies,
            3                      for depositions that HPE noticed, HPE is seeking only the costs associated with the
            4                      “Original with 1 Certified Transcript” line item under Rule 53(c)(1).
            5                   b. Where Oracle was the party noticing the deposition, HPE was invoiced for just the
            6                      “Certified Transcript” (but not the original). Thus, for depositions that Oracle noticed,
            7                      HPE is seeking the “Certified Transcript” costs and the “Video” costs. Because HPE
            8                      was invoiced for the “Video” along with the additional cost of “Synchronization,” and
            9                      the cost associated with synchronizing videos is not a taxable cost, HPE adjusted these
           10                      costs to remove the costs associated with synchronization. The cost of synchronizing a
           11                      video for the non-noticing party is $95/hour. An email from Veritext attesting to this
           12                      rate is attached as Exhibit B-2 to the March 22 Samplin Decl. This adjustment is
           13                      reflected in the table summary included with Exhibit B-1-Supp to this declaration.
           14             12.      Additionally, HPE is seeking Exhibit Costs, Production and Processing Costs, and
           15    Shipping & Handling Costs, all of which is reflected in the table summary included with Exhibit B-1-
           16    Supp to this declaration.
           17             13.      Attached as Exhibit B-1 to the March 22 Samplin Decl. are true and correct copies of
           18    each of the invoices for the deposition costs.
           19             14.      Attached as Exhibit B-3 to this declaration are true and correct copies of invoices from
           20    Veritext detailing the costs associated with expediting deposition transcripts. HPE is not seeking these
           21    costs.
           22             C.       Witness Costs
           23             15.      HPE is seeking $145.56 in witness costs pursuant to 28 U.S. Code §§ 1821 and 1920.
           24    A table summary of these expenses is included with Exhibit C to the March 22 Samplin Decl.
           25             16.      HPE paid for and reimbursed witnesses Miriam Wagner ($61.00), Rhonda Halter
           26    ($44.56) and Ty Swartout ($40.00) for the costs included in Exhibit C to the March 22 Samplin Decl.
           27             17.      Attached as Exhibit C to the March 22 Samplin Decl. are true and correct copies of the
           28    relevant invoices documenting these costs.

Gibson, Dunn &                                                        3
Crutcher LLP

                                         DECLARATION OF ILISSA SAMPLIN ISO HPE’S AMENDED BILL OF COSTS
                     Case 3:16-cv-01393-JST Document 907-1 Filed 04/22/19 Page 5 of 67


            1           I declare under penalty of perjury under the laws of the United States and the State of California
            2    that the foregoing is true and correct, and that I executed this Declaration on April 22, 2019 in Los
            3    Angeles, California.
            4
                                                                /s/              Ilissa Samplin
            5                                                                  Ilissa Samplin
            6

            7

            8

            9

           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &                                                        4
Crutcher LLP

                                        DECLARATION OF ILISSA SAMPLIN ISO HPE’S AMENDED BILL OF COSTS
Case 3:16-cv-01393-JST Document 907-1 Filed 04/22/19 Page 6 of 67




           EXHIBIT A-SUPP
          Case 3:16-cv-01393-JST Document 907-1 Filed 04/22/19 Page 7 of 67




                               Summary of Hearing Transcript Costs

Exhibit     Hearing Date                Hearing Topic                 Invoice No.   Invoice Amount
  A1       10/24/2016    Discovery Hearing Before Judge Laporte      0500-0833-2804            $54.00
  A2       7/10/2017     Discovery Hearing Before Judge Laporte            20170034            $84.00
                                                                                             ($36.00)
  A3       8/15/2017      Discovery Hearing Before Judge Laporte           20170185          $239.25
                                                                                             ($39.60)
  A4       9/19/2017      Discovery Hearing Before Judge Laporte              31736            $61.20
  A5       11/7/2017      Discovery Hearing Before Judge Laporte           20170140            $84.00
                                                                                             ($36.00)

Total                                                                                   $410.85
Case 3:16-cv-01393-JST Document 907-1 Filed 04/22/19 Page 8 of 67




       EXHIBIT B-1-SUPP
       Case 3:16-cv-01393-JST Document 907-1 Filed 04/22/19 Page 9 of 67

                                  Deposition Transcript Costs

    Witness                                      Item                                     Costs 
                     Original with 1 Certified Transcript                             $2,669.04 
                                                             (Less expedited fee)    ‐$1,186.24 
 Larry Abramson      Exhibit costs                                                      $501.25 
  Sept. 7, 2017                                        (Less ACE Exhibit Package)       ‐$45.00 
                     Other transcript costs                                              $68.00 
                     Total For Witness                                                $2,007.05 
                     Original with 1 Certified Transcript                             $2,305.50 
                                                             (Less expedited fee)    ‐$1,029.50 
 Richard Allison     Exhibit costs                                                      $229.25 
 June 20, 2017                                         (Less ACE Exhibit Package)       ‐$45.00 
                     Other transcript costs                                              $54.00 
                     Total For Witness                                                $1,514.25 
                     Original with 1 Certified Transcript                             $2,909.70 
                                                             (Less expedited fee)    ‐$1,299.30 
Christopher Armes    Exhibit costs                                                      $342.25 
  July 21, 2017                                        (Less ACE Exhibit Package)       ‐$45.00 
                     Other transcript costs                                              $68.00 
                     Total For Witness                                                $1,975.65 
                     Original with 1 Certified Transcript                             $2,862.00 
                                                             (Less expedited fee)    ‐$1,278.00 
  Jason Bristow      Exhibit costs                                                    $1,208.00 
 August 10, 2017                                       (Less ACE Exhibit Package)       ‐$45.00 
                     Other transcript costs                                              $68.00 
                     Total For Witness                                                $2,815.00 
                     Certified Transcript                                             $1,115.10 
                                                             (Less expedited fee)      ‐$539.85 
                     Video                                                              $406.25 
  Lee Buckland              Adjustment for non‐synchronized video (3.25 x $95)          $308.75 
   July 7, 2017      Exhibit costs                                                      $111.00 
                                                    (Less ACE Exhibit Package)          ‐$45.00 
                     Other transcript costs                                              $96.00 
                     Total For Witness                                                $1,046.00 
       Case 3:16-cv-01393-JST Document 907-1 Filed 04/22/19 Page 10 of 67


      Witness                                    Item                                     Costs 
                    Certified Transcript                                                $592.50 
                    Video                                                               $281.25 
                           Adjustment for non‐synchronized video (2.25 x $95)           $213.75 
    John Cahill 
                    Exhibit costs                                                       $144.55 
 January 13, 2018 
                                                      (Less ACE Exhibit Package)        ‐$45.00 
                    Other transcript costs                                               $96.00 
                    Total For Witness                                                 $1,001.80 
                    Original with 1 Certified Transcript                                $922.20 
                                                             (Less expedited fee)      ‐$411.80 
     Safra Catz     Exhibit costs                                                       $148.40 
  August 9, 2017                                      (Less ACE Exhibit Package)        ‐$45.00 
                    Other transcript costs                                               $68.00 
                    Total For Witness                                                   $681.80 
                    Original with 1 Certified Transcript                              $1,582.05 
                                                             (Less expedited fee)      ‐$706.45 
     Sam Chan       Exhibit costs                                                       $344.75 
 October 19, 2017                                     (Less ACE Exhibit Package)        ‐$45.00 
                    Other transcript costs                                               $68.00 
                    Total For Witness                                                 $1,243.35 
                    Certified Transcript                                              $1,956.50 
                    Video                                                             $1,125.00 
                             Adjustment for non‐synchronized video (9.0 x $95)          $855.00 
  Vincent Cohan 
                    Exhibit costs                                                       $192.95 
 January 31, 2018 
                                                      (Less ACE Exhibit Package)        ‐$45.00 
                    Other transcript costs                                               $96.00 
                    Total For Witness                                                 $3,055.45 
                    Certified Transcript                                              $2,322.45 
                                                             (Less expedited fee)    ‐$1,032.20 
                    Video                                                               $812.50 
  Ronald Corkum              Adjustment for non‐synchronized video (6.5 x $95)          $617.50 
September 14, 2017  Exhibit costs                                                       $350.85 
                                                      (Less ACE Exhibit Package)        ‐$45.00 
                    Other transcript costs                                               $96.00 
                    Total For Witness                                                 $2,309.60 




                                                2
       Case 3:16-cv-01393-JST Document 907-1 Filed 04/22/19 Page 11 of 67


     Witness                                      Item                                      Costs 
                      Certified Transcript                                              $1,690.65 
                                                              (Less expedited fee)       ‐$751.40 
                      Video                                                               $687.50 
 Laura Demchuk                 Adjustment for non‐synchronized video (5.5 x $95)          $522.50 
  June 20, 2017       Exhibit costs                                                       $253.00 
                                                        (Less ACE Exhibit Package)        ‐$45.00 
                      Other transcript costs                                               $96.00 
                      Total For Witness                                                 $1,765.75 
                      Certified Transcript                                                $289.25 
                      Video                                                               $250.00 
                               Adjustment for non‐synchronized video (2.0 x $95)          $190.00 
 Matthew Dixon 
                      Exhibit costs                                                       $245.75 
 August 30, 2017 
                                                        (Less ACE Exhibit Package)        ‐$45.00 
                      Other transcript costs                                               $96.00 
                      Total For Witness                                                   $776.00 
                      Original with 1 Certified Transcript                              $2,385.00 
                                                               (Less expedited fee)    ‐$1,065.00 
J. Prentiss Donohue   Exhibit costs                                                        $91.90 
    Sept. 22, 2017                                      (Less ACE Exhibit Package)        ‐$45.00 
                      Other transcript costs                                               $68.00 
                      Total For Witness                                                 $1,434.90 
                      Original with 1 Certified Transcript                              $1,804.65 
                                                               (Less expedited fee)      ‐$805.85 
   Robert Dunn        Exhibit costs                                                       $660.75 
  Sept. 29, 2017                                        (Less ACE Exhibit Package)        ‐$45.00 
                      Other transcript costs                                               $68.00 
                      Total For Witness                                                 $1,682.55 
                      Original with 1 Certified Transcript                              $2,407.68 
                                                               (Less expedited fee)    ‐$1,070.08 
 Robert Edwards       Exhibit costs                                                        $98.35 
 February 9, 2018                                       (Less ACE Exhibit Package)        ‐$45.00 
                      Other transcript costs                                               $68.00 
                      Total For Witness                                                 $1,458.95 




                                                 3
       Case 3:16-cv-01393-JST Document 907-1 Filed 04/22/19 Page 12 of 67


     Witness                                        Item                                      Costs 
                        Certified Transcript                                              $1,907.10 
                                                                (Less expedited fee)       ‐$847.60 
                        Video                                                               $781.25 
 Christian Elfers              Adjustment for non‐synchronized video (6.25 x $95)           $593.75 
  July 11, 2017         Exhibit costs                                                       $199.00 
                                                          (Less ACE Exhibit Package)        ‐$45.00 
                        Other transcript costs                                               $96.00 
                        Total For Witness                                                 $1,903.25 
                        Certified Transcript                                              $2,529.60 
                                                                 (Less expedited fee)    ‐$1,203.60 
                        Video                                                               $906.25 
Lynn Farlin (Vol. 2)           Adjustment for non‐synchronized video (7.25 x $95)           $688.75 
  Sept. 20, 2017        Exhibit costs                                                       $510.45 
                                                          (Less ACE Exhibit Package)        ‐$45.00 
                        Other transcript costs                                               $96.00 
                        Total For Witness                                                 $2,576.20 
                        Certified Transcript                                              $1,661.40 
                                                                 (Less expedited fee)      ‐$738.40 
                        Video                                                               $625.00 
    Dean Fife                    Adjustment for non‐synchronized video (5.0 x $95)          $475.00 
   July 7, 2017         Exhibit costs                                                       $321.70 
                                                          (Less ACE Exhibit Package)        ‐$45.00 
                        Other transcript costs                                               $96.00 
                        Total For Witness                                                 $1,770.70 
                        Original with 1 Certified Transcript                              $1,256.10 
                                                                 (Less expedited fee)      ‐$560.90 
   Laurie Frank         Exhibit costs                                                       $342.30 
  June 27, 2017                                           (Less ACE Exhibit Package)        ‐$45.00 
                        Other transcript costs                                               $68.00 
                        Total For Witness                                                 $1,060.50 
                        Original with 1 Certified Transcript                              $1,407.15 
                                                                 (Less expedited fee)      ‐$628.35 
   Daniel Goe           Exhibit costs                                                       $248.10 
  June 16, 2017                                           (Less ACE Exhibit Package)        ‐$45.00 
                        Other transcript costs                                               $68.00 
                        Total For Witness                                                 $1,049.90 




                                                   4
       Case 3:16-cv-01393-JST Document 907-1 Filed 04/22/19 Page 13 of 67


     Witness                                     Item                                      Costs 
                     Original with 1 Certified Transcript                              $1,671.12 
                                                             (Less expedited fee)       ‐$742.72 
Benjamin Goldberg    Exhibit costs                                                       $369.15 
 January 26, 2018                                      (Less ACE Exhibit Package)        ‐$45.00 
                     Other transcript costs                                               $68.00 
                     Total For Witness                                                 $1,320.55 
                     Certified Transcript                                              $1,809.60 
                                                             (Less expedited fee)       ‐$678.60 
                     Video                                                               $906.25 
  John Gunther              Adjustment for non‐synchronized video (7.25 x $95)           $688.75 
   June 2, 2017      Exhibit costs                                                       $165.45 
                                                       (Less ACE Exhibit Package)        ‐$45.00 
                     Other transcript costs                                               $96.00 
                     Total For Witness                                                 $2,036.20 
                     Certified Transcript                                                $698.75 
                     Video                                                               $500.00 
                              Adjustment for non‐synchronized video (4.0 x $95)          $380.00 
  Rhonda Halter 
                     Exhibit costs                                                       $138.25 
  Sept. 19, 2017 
                                                       (Less ACE Exhibit Package)        ‐$45.00 
                     Other transcript costs                                               $96.00 
                     Total For Witness                                                 $1,268.00 
                     Original with 1 Certified Transcript                              $2,623.50 
                                                              (Less expedited fee)    ‐$1,171.50 
  Debbie Hanlon      Exhibit costs                                                        $92.85 
  June 27, 2017                                        (Less ACE Exhibit Package)        ‐$45.00 
                     Other transcript costs                                               $68.00 
                     Total For Witness                                                 $1,567.85 
                     Original with 1 Certified Transcript                              $2,051.10 
                                                              (Less expedited fee)      ‐$915.90 
  Gerald Haskins     Exhibit costs                                                       $236.95 
   July 20, 2017                                       (Less ACE Exhibit Package)        ‐$45.00 
                     Other transcript costs                                               $68.00 
                     Total For Witness                                                 $1,395.15 
                     Original with 1 Certified Transcript                              $2,965.35 
                                                              (Less expedited fee)    ‐$1,324.15 
 Robbin Henslee      Exhibit costs                                                       $250.80 
  June 14, 2017                                        (Less ACE Exhibit Package)        ‐$45.00 
                     Other transcript costs                                               $68.00 
                     Total For Witness                                                 $1,915.00 



                                                5
      Case 3:16-cv-01393-JST Document 907-1 Filed 04/22/19 Page 14 of 67


    Witness                                      Item                                     Costs 
                     Original with 1 Certified Transcript                             $2,423.52 
                                                             (Less expedited fee)    ‐$1,323.52 
 Christian Hicks     Exhibit costs                                                      $369.25 
January 30, 2018                                       (Less ACE Exhibit Package)       ‐$45.00 
                     Other transcript costs                                              $68.00 
                     Total For Witness                                                $1,492.25 
                     Certified Transcript                                               $208.00 
                     Video                                                              $156.25 
                            Adjustment for non‐synchronized video (1.25 x $95)          $118.75 
Jennifer Hinrichs 
                     Exhibit costs                                                       $66.45 
 Sept. 12, 2017 
                                                     (Less ACE Exhibit Package)         ‐$45.00 
                     Other transcript costs                                              $96.00 
                     Total For Witness                                                  $444.20 
                     Certified Transcript                                             $1,907.10 
                                                            (Less expedited fee)       ‐$847.60 
                     Video                                                              $843.75 
 Kevin Hoffert              Adjustment for non‐synchronized video (6.75 x $95)          $641.25 
August 29, 2017      Exhibit costs                                                      $498.75 
                                                     (Less ACE Exhibit Package)         ‐$45.00 
                     Other transcript costs                                              $96.00 
                     Total For Witness                                                $2,250.50 
                     Certified Transcript                                             $1,468.35 
                                                            (Less expedited fee)       ‐$652.60 
                     Video                                                              $415.63 
    Jeffrey 
                            Adjustment for non‐synchronized video (4.75 x $95)          $451.25 
 Hollingsworth 
                     Exhibit costs                                                    $1,321.10 
 Sept. 26, 2017 
                                                     (Less ACE Exhibit Package)         ‐$45.00 
                     Other transcript costs                                              $96.00 
                     Total For Witness                                                $2,639.10 
                     Certified Transcript                                             $2,029.95 
                                                            (Less expedited fee)       ‐$902.20 
                     Video                                                              $812.50 
Marvin Houston                Adjustment for non‐synchronized video (6.5 x $95)         $617.50 
 June 29, 2017       Exhibit costs                                                      $173.40 
                                                     (Less ACE Exhibit Package)         ‐$45.00 
                     Other transcript costs                                              $96.00 
                     Total For Witness                                                $1,969.65 




                                                6
       Case 3:16-cv-01393-JST Document 907-1 Filed 04/22/19 Page 15 of 67


     Witness                                     Item                                      Costs 
                     Original with 1 Certified Transcript                              $1,423.05 
                                                             (Less expedited fee)       ‐$635.45 
   Mark Hurd       Exhibit costs                                                         $317.00 
December 12, 2017                                      (Less ACE Exhibit Package)        ‐$45.00 
                   Other transcript costs                                                 $68.00 
                   Total For Witness                                                   $1,127.60 
                   Certified Transcript                                                $1,053.00 
                                                             (Less expedited fee)       ‐$526.50 
                     Video                                                               $562.50 
  David Jensen                Adjustment for non‐synchronized video (4.5 x $95)          $427.50 
  April 20, 2018     Exhibit costs                                                       $683.55 
                                                       (Less ACE Exhibit Package)        ‐$45.00 
                     Other transcript costs                                               $96.00 
                     Total For Witness                                                 $1,688.55 
                     Original with 1 Certified Transcript                              $2,305.50 
                                                              (Less expedited fee)    ‐$1,029.50 
    Juan Jones       Exhibit costs                                                       $297.15 
   July 27, 2017                                       (Less ACE Exhibit Package)        ‐$45.00 
                     Other transcript costs                                               $68.00 
                     Total For Witness                                                 $1,596.15 
                     Certified Transcript                                                $318.50 
                     Video                                                               $250.00 
                              Adjustment for non‐synchronized video (2.0 x $95)          $190.00 
   Tom Kinney 
                     Exhibit costs                                                       $175.35 
 October 20, 2017 
                                                       (Less ACE Exhibit Package)        ‐$45.00 
                     Other transcript costs                                               $96.00 
                     Total For Witness                                                   $734.85 
                     Certified Transcript                                              $3,035.10 
                                                              (Less expedited fee)    ‐$1,562.85 
                     Video                                                               $843.75 
  Nancy Klevickis           Adjustment for non‐synchronized video (6.75 x $95)           $641.25 
  June 29, 2017      Exhibit costs                                                       $258.95 
                                                       (Less ACE Exhibit Package)        ‐$45.00 
                     Other transcript costs                                               $96.00 
                     Total For Witness                                                 $2,423.45 




                                                7
       Case 3:16-cv-01393-JST Document 907-1 Filed 04/22/19 Page 16 of 67


     Witness                                     Item                                     Costs 
                    Certified Transcript                                              $1,157.00 
                    Video                                                               $812.50 
                             Adjustment for non‐synchronized video (6.5 x $95)          $617.50 
    Mary McCoy 
                    Exhibit costs                                                       $162.65 
    July 14, 2017 
                                                      (Less ACE Exhibit Package)        ‐$45.00 
                    Other transcript costs                                               $96.00 
                    Total For Witness                                                 $1,988.15 
                    Certified Transcript                                                $490.75 
                    Video                                                               $343.75 
                           Adjustment for non‐synchronized video (2.75 x $95)           $261.25 
  Betsy McDevitt 
                    Exhibit costs                                                       $286.45 
November 16, 2017 
                                                      (Less ACE Exhibit Package)        ‐$45.00 
                    Other transcript costs                                               $96.00 
                    Total For Witness                                                 $1,089.45 
                    Certified Transcript                                              $2,170.35 
                                                             (Less expedited fee)      ‐$964.60 
                    Video                                                               $812.50 
 Daniel McGavock 
                             Adjustment for non‐synchronized video (6.5 x $95)          $617.50 
 February 15, 2018 
                    Exhibit costs                                                       $132.00 
                    Other transcript costs                                               $96.00 
                    Total For Witness                                                 $2,051.25 
                    Original with 1 Certified Transcript                              $2,954.16 
                                                             (Less expedited fee)    ‐$1,312.96 
     Gary Miller    Exhibit costs                                                       $286.20 
   Sept. 26, 2017                                     (Less ACE Exhibit Package)        ‐$45.00 
                    Other transcript costs                                               $68.00 
                    Total For Witness                                                 $1,950.40 
                    Certified Transcript                                              $1,462.50 
                                                             (Less expedited fee)      ‐$650.00 
                    Video                                                               $356.25 
    John Morello           Adjustment for non‐synchronized video (4.75 x $95)           $451.25 
   Sept. 28, 2017   Exhibit costs                                                       $150.60 
                                                      (Less ACE Exhibit Package)        ‐$45.00 
                    Other transcript costs                                               $96.00 
                    Total For Witness                                                 $1,465.35 




                                                8
       Case 3:16-cv-01393-JST Document 907-1 Filed 04/22/19 Page 17 of 67


     Witness                                       Item                                      Costs 
                       Original with 1 Certified Transcript                              $1,663.20 
                                                               (Less expedited fee)       ‐$739.20 
 Stephen Murphy        Exhibit costs                                                       $129.70 
  Sept. 12, 2017                                         (Less ACE Exhibit Package)        ‐$45.00 
                       Other transcript costs                                               $68.00 
                       Total For Witness                                                 $1,076.70 
                       Certified Transcript                                              $1,088.10 
                                                               (Less expedited fee)       ‐$483.60 
                       Video                                                               $218.75 
   Gary Olsen                 Adjustment for non‐synchronized video (1.75 x $95)           $166.25 
October 17, 2017       Exhibit costs                                                       $378.85 
                                                         (Less ACE Exhibit Package)        ‐$45.00 
                       Other transcript costs                                               $96.00 
                       Total For Witness                                                 $1,200.60 
                       Original with 1 Certified Transcript                              $2,977.92 
                                                                (Less expedited fee)    ‐$1,323.52 
James Pampinella       Exhibit costs                                                       $349.50 
 February 2, 2018                                        (Less ACE Exhibit Package)        ‐$45.00 
                       Other transcript costs                                               $68.00 
                       Total For Witness                                                 $2,026.90 
                       Certified Transcript                                              $1,994.85 
                                                                (Less expedited fee)      ‐$886.60 
                       Video                                                               $781.25 
  Michael Rhey                Adjustment for non‐synchronized video (6.25 x $95)           $593.75 
  Sept. 29, 2017       Exhibit costs                                                       $100.55 
                                                         (Less ACE Exhibit Package)        ‐$45.00 
                       Other transcript costs                                               $96.00 
                       Total For Witness                                                 $1,853.55 
                       Certified Transcript                                                $256.75 
                       Video                                                               $218.75 
                              Adjustment for non‐synchronized video (1.75 x $95)           $166.25 
Ellen Rindlisbacher 
                       Exhibit costs                                                       $105.20 
 October 5, 2017 
                                                         (Less ACE Exhibit Package)        ‐$45.00 
                       Other transcript costs                                               $96.00 
                       Total For Witness                                                   $579.20 




                                                  9
      Case 3:16-cv-01393-JST Document 907-1 Filed 04/22/19 Page 18 of 67


    Witness                                      Item                                      Costs 
                     Certified Transcript                                              $2,486.25 
                                                             (Less expedited fee)     ‐$1,105.00 
                     Video                                                               $906.25 
  Ronald Schnell            Adjustment for non‐synchronized video (7.25 x $95)           $688.75 
February 13, 2018    Exhibit costs                                                       $489.95 
                                                       (Less ACE Exhibit Package)        ‐$45.00 
                     Other transcript costs                                               $96.00 
                     Total For Witness                                                 $2,610.95 
                     Certified Transcript                                              $1,767.00 
                                                              (Less expedited fee)      ‐$840.75 
                     Video                                                               $781.25 
 Richard Simms              Adjustment for non‐synchronized video (6.25 x $95)           $593.75 
 Sept. 15, 2017      Exhibit costs                                                       $345.80 
                                                       (Less ACE Exhibit Package)        ‐$45.00 
                     Other transcript costs                                               $96.00 
                     Total For Witness                                                 $1,916.80 
                     Original with 1 Certified Transcript                              $2,035.20 
                                                              (Less expedited fee)      ‐$908.80 
 Keith Stanback      Exhibit costs                                                       $228.15 
  July 13, 2017                                        (Less ACE Exhibit Package)        ‐$45.00 
                     Other transcript costs                                               $68.00 
                     Total For Witness                                                 $1,377.55 
                     Original with 1 Certified Transcript                                $922.20 
                                                              (Less expedited fee)      ‐$411.80 
   Ty Swartout       Exhibit costs                                                        $84.05 
  July 10, 2017                                        (Less ACE Exhibit Package)        ‐$45.00 
                     Other transcript costs                                               $68.00 
                     Total For Witness                                                   $617.45 
                     Original with 1 Certified Transcript                              $2,154.45 
                                                              (Less expedited fee)      ‐$962.05 
   Jason Taylor      Exhibit costs                                                       $106.80 
  June 26, 2017                                        (Less ACE Exhibit Package)        ‐$45.00 
                     Other transcript costs                                               $68.00 
                     Total For Witness                                                 $1,322.20 




                                               10
       Case 3:16-cv-01393-JST Document 907-1 Filed 04/22/19 Page 19 of 67


     Witness                                     Item                                    Costs 
                      Certified Transcript                                           $1,332.00 
                                                            (Less expedited fee)      ‐$552.00 
                      Video                                                            $531.25 
 Chad Thornburg           Adjustment for non‐synchronized video (4.25 x $95)           $403.75 
  Sept. 27, 2017   Exhibit costs                                                       $198.45 
                                                     (Less ACE Exhibit Package)        ‐$45.00 
                   Other transcript costs                                               $96.00 
                   Total For Witness                                                 $1,433.20 
                   Original with 1 Certified Transcript                              $1,184.55 
                                                            (Less expedited fee)      ‐$528.95 
     Kate To       Exhibit costs                                                       $225.40 
  June 20, 2017                                      (Less ACE Exhibit Package)        ‐$45.00 
                   Other transcript costs                                               $54.00 
                   Total For Witness                                                   $890.00 
                   Original with 1 Certified Transcript                              $1,462.80 
                                                            (Less expedited fee)      ‐$653.20 
 Miriam Wagner     Exhibit costs                                                       $118.70 
 October 3, 2017                                     (Less ACE Exhibit Package)        ‐$45.00 
                   Other transcript costs                                               $68.00 
                   Total For Witness                                                   $951.30 
                   Original with 1 Certified Transcript                              $2,710.95 
                                                            (Less expedited fee)    ‐$1,210.55 
  Greg Warson      Exhibit costs                                                       $593.75 
  June 23, 2017                                      (Less ACE Exhibit Package)        ‐$45.00 
                   Other transcript costs                                               $68.00 
                   Total For Witness                                                 $2,117.15 
                   Certified Transcript                                              $1,624.40 
                                                            (Less expedited fee)      ‐$772.90 
                   Video                                                               $718.75 
Penelope Wheeler          Adjustment for non‐synchronized video (5.75 x $95)           $546.25 
 August 31, 2017   Exhibit costs                                                       $349.20 
                                                     (Less ACE Exhibit Package)        ‐$45.00 
                   Other transcript costs                                               $96.00 
                   Total For Witness                                                 $1,797.95 
                   Certified Transcript                                              $1,491.75 
                   Video                                                               $906.25 
                          Adjustment for non‐synchronized video (7.25 x $95)           $688.75 
 Philip Whitaker 
                   Exhibit costs                                                       $108.30 
December 13, 2017 
                                                     (Less ACE Exhibit Package)        ‐$45.00 
                   Other transcript costs                                               $56.00 
                   Total For Witness                                                 $2,299.80 

                                               11
Case 3:16-cv-01393-JST Document 907-1 Filed 04/22/19 Page 20 of 67




                EXHIBIT B-3
                             Case 3:16-cv-01393-JST Document 907-1 Filed 04/22/19 Page 21 of 67


           Veritext, LLC
           Western Region
           707 Wilshire Boulevard, Suite 3500
           Los Angeles CA 90017
           Tel. 877-955-3855 Fax. 949-955-3854
           Fed. Tax ID: XX-XXXXXXX


        Bill To:       Jeffrey T. Thomas Esq.                                                                                                   Invoice #:             OC3008495
                       Gibson Dunn
                                                                                                                                           Invoice Date:                  6/24/2017
                       333 S Grand Ave, 47th Floor
                       Los Angeles, CA, 90071                                                                                              Balance Due:                        $0.00


          Case:             Oracle America Inc- Gibson v. Hewlett Packard Enterprise                                                            Matter #:              4498-00017
          Job #:            2634573 | Job Date: 6/14/2017 | Delivery: Expedited
          Billing Atty: Jeffrey T. Thomas Esq.
          Location:         Gibson Dunn
                            555 Mission Street | Suite 3000
                            San Francisco, CA 94105
          Sched Atty: Jeffrey T. Thomas Esq. | Gibson Dunn & Crutcher LLP

                       Witness                    Description                                                                      Units            Quantity                Amount
                                                  Original with 1 Certified Transcript                                             Page                373.00             $2,965.35
                                                  Realtime Services                                                                Page                316.00                $790.00
                                                  Premium Depo Litigation Pkge (SBF,PTZ,LEF)                                          1                   1.00                $52.00
           Robbin Henslee , 30(b)(6)
                                                  Production & Processing                                                             1                   1.00                $40.00
                                                  Scanning (Color)                                                                                     280.00                 $84.00
                                                  Exhibits Scanned-Searchable - OCR                                             Per Page               406.00                $121.80
                                                  Veritext Exhibit Package (ACE)                                                 Package                  1.00                $45.00
                                                  Shipping & Handling                                                            Package                  1.00                $28.00
               Notes: Expedited fee 3 days                                                                                                   Invoice Total:               $4,126.15
                      373p x $3.55 = $1,324.15
                                                                                                                                                   Payment:             ($4,126.15)
                                                                                                                                                       Credit:                  $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                              Balance Due:                      $0.00
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:            OC3008495
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                             Job #:               2634573
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                 6/24/2017
                       Veritext accepts all major credit cards                            Chicago IL 60694-1303
42700                                                                                                                                              Balance:                     $0.00
                   (American Express, Mastercard, Visa, Discover)
                             Case 3:16-cv-01393-JST Document 907-1 Filed 04/22/19 Page 22 of 67


           Veritext, LLC
           Western Region
           707 Wilshire Boulevard, Suite 3500
           Los Angeles CA 90017
           Tel. 877-955-3855 Fax. 949-955-3854
           Fed. Tax ID: XX-XXXXXXX


        Bill To:       Jeffrey T. Thomas Esq.                                                                                                   Invoice #:              SF3012128
                       Gibson Dunn
                                                                                                                                           Invoice Date:                  6/26/2017
                       3161 Michelson Dr
                       Irvine, CA, 92612                                                                                                   Balance Due:                        $0.00


          Case:             Oracle America Inc v. Hewlett Packard Enterprise Company                                                            Matter #:              4498-00017
          Job #:            2624642 | Job Date: 6/2/2017 | Delivery: Expedited
          Billing Atty: Jeffrey T. Thomas Esq.
          Location:         Foley & Lardner
                            111 N. Orange Avenue | Ste. 1800
                            Orlando, FL 32801
          Sched Atty: Christopher Campbell | Latham & Watkins LLP

                       Witness                    Description                                                                      Units            Quantity                Amount
                                                  Certified Transcript                                                             Page                348.00             $1,809.60
                                                  Exhibits                                                                      Per Page               219.00                $120.45
                                                  Premium Depo Litigation Pkge (SBF,PTZ,LEF)                                          1                   1.00                $52.00
                   John Gunther                   Production & Processing                                                             1                   1.00                $40.00
                                                  Realtime & Rough Services                                                        Page                289.00                $722.50
                                                  Veritext Exhibit Package (ACE)                                                 Package                  1.00                $45.00
                                                  Shipping & Handling                                                            Package                  1.00                $28.00
               Notes: Expedited fee 5 days                                                                                                   Invoice Total:               $2,817.55
                      348p x $1.95= $678.60
                                                                                                                                                   Payment:             ($2,817.55)
                                                                                                                                                       Credit:                  $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                              Balance Due:                      $0.00
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:             SF3012128
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                             Job #:               2624642
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                 6/26/2017
                       Veritext accepts all major credit cards                            Chicago IL 60694-1303
42700                                                                                                                                              Balance:                     $0.00
                   (American Express, Mastercard, Visa, Discover)
                          Case 3:16-cv-01393-JST Document 907-1 Filed 04/22/19 Page 23 of 67


         Veritext, LLC
         Western Region
         707 Wilshire Boulevard, Suite 3500
         Los Angeles CA 90017
         Tel. 877-955-3855 Fax. 949-955-3854
         Fed. Tax ID: XX-XXXXXXX


        Bill To:    Jeffrey T. Thomas Esq.                                                                        Invoice #:     OC3012761
                    Gibson Dunn
                                                                                                               Invoice Date:      6/24/2017
                    3161 Michelson Dr
                    Irvine, CA, 92612                                                                          Balance Due:           $0.00


         Case:           Oracle America Inc- Gibson v. Hewlett Packard Enterprise                                 Matter #:      4498-00017
         Job #:          2634588 | Job Date: 6/20/2017 | Delivery: Expedited
         Billing Atty: Jeffrey T. Thomas Esq.
         Location:       Latham & Watkins
                         505 Montgomery Street | Suite 2000
                         San Francisco, CA 94111-6538
         Sched Atty: Joseph A. Gorman Esq. | Gibson Dunn & Crutcher LLP

                    Witness                 Description                                                Units         Quantity       Amount
                                            Original with 1 Certified Transcript                       Page            149.00     $1,184.55
                                            Exhibits                                                  Per Page         328.00       $180.40
                                            Realtime Services                                          Page            125.00       $312.50
              Kate To 30(b)(6)
                                            Premium Depo Litigation Pkge (SBF,PTZ,LEF)                   1                1.00       $52.00
                                            Production & Processing                                      1                1.00       $40.00
                                            Veritext Exhibit Package (ACE)                            Package             1.00       $45.00
                                            Original with 1 Certified Transcript                       Page            290.00     $2,305.50
                                            Exhibits - Color                                          Per Page          11.00        $10.45
                                            Exhibits                                                  Per Page         316.00       $173.80
            Rich Allison 30(b)(6)           Realtime Services                                          Page            242.00       $605.00
                                            Premium Depo Litigation Pkge (SBF,PTZ,LEF)                   1                1.00       $52.00
                                            Production & Processing                                      1                1.00       $40.00
                                            Veritext Exhibit Package (ACE)                            Package             1.00       $45.00
                                            Surcharge - Extended Hours                                 Hour               1.00       $85.00
                                            Shipping & Handling                                       Package             1.00       $28.00




                                                                                                                   Invoice #:    OC3012761
                                                                           Please remit payment to:
                       To pay online, go to                                         Veritext                           Job #:      2634588
                        www.veritext.com                                        P.O. Box 71303                 Invoice Date:      6/24/2017
                     Veritext accepts all major credit cards                Chicago IL 60694-1303
42700                                                                                                               Balance:          $0.00
                 (American Express, Mastercard, Visa, Discover)
                             Case 3:16-cv-01393-JST Document 907-1 Filed 04/22/19 Page 24 of 67


           Veritext, LLC
           Western Region
           707 Wilshire Boulevard, Suite 3500
           Los Angeles CA 90017
           Tel. 877-955-3855 Fax. 949-955-3854
           Fed. Tax ID: XX-XXXXXXX


               Notes: Expedited fee 3 days                                                                                                   Invoice Total:               $5,159.20
                      439p x $3.55 = $1,558.45
                                                                                                                                                   Payment:             ($5,159.20)
                                                                                                                                                       Credit:                  $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                              Balance Due:                      $0.00
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:            OC3012761
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                             Job #:               2634588
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                 6/24/2017
                       Veritext accepts all major credit cards                            Chicago IL 60694-1303
42700                                                                                                                                              Balance:                     $0.00
                   (American Express, Mastercard, Visa, Discover)
                             Case 3:16-cv-01393-JST Document 907-1 Filed 04/22/19 Page 25 of 67


           Veritext, LLC
           Western Region
           707 Wilshire Boulevard, Suite 3500
           Los Angeles CA 90017
           Tel. 877-955-3855 Fax. 949-955-3854
           Fed. Tax ID: XX-XXXXXXX


        Bill To:       Jeffrey T. Thomas Esq.                                                                                                   Invoice #:              SF3012790
                       Gibson Dunn
                                                                                                                                           Invoice Date:                  6/26/2017
                       3161 Michelson Dr
                       Irvine, CA, 92612                                                                                                   Balance Due:                        $0.00


          Case:             Oracle America Inc v. Hewlett Packard Enterprise Company                                                            Matter #:              4498-00017
          Job #:            2636019 | Job Date: 6/20/2017 | Delivery: Expedited
          Billing Atty: Jeffrey T. Thomas Esq.
          Location:         Latham & Watkins LLP
                            330 North Wabash Avenue | Suite 2800
                            Chicago, IL 60611
          Sched Atty: Christopher Yates, Esq. | Latham & Watkins LLP

                       Witness                    Description                                                                      Units            Quantity                Amount
                                                  Certified Transcript                                                             Page                289.00             $1,690.65
                                                  Exhibits - Color                                                              Per Page                 21.00                $19.95
                                                  Exhibits                                                                      Per Page               282.00                $183.30
                                                  Realtime Services                                                                Page                289.00                $447.95
                  Laura Demchuk                   Litigation Package (all Electronic Files)                                           1                   1.00                $55.00
                                                  Production & Processing                                                             1                   1.00                $40.00
                                                  Blueprint/Oversize Exhibits-B & W                                                                       5.00                  $4.75
                                                  Veritext Exhibit Package (ACE)                                                 Package                  1.00                $45.00
                                                  Shipping & Handling                                                            Package                  1.00                $28.00
               Notes: Expedited fedd 3 days                                                                                                  Invoice Total:               $2,514.60
                      289p x $2.60 = $751.40
                                                                                                                                                   Payment:             ($2,514.60)
                                                                                                                                                       Credit:                  $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                              Balance Due:                      $0.00
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:             SF3012790
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                             Job #:               2636019
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                 6/26/2017
                       Veritext accepts all major credit cards                            Chicago IL 60694-1303
42700                                                                                                                                              Balance:                     $0.00
                   (American Express, Mastercard, Visa, Discover)
                             Case 3:16-cv-01393-JST Document 907-1 Filed 04/22/19 Page 26 of 67


           Veritext, LLC
           Western Region
           707 Wilshire Boulevard, Suite 3500
           Los Angeles CA 90017
           Tel. 877-955-3855 Fax. 949-955-3854
           Fed. Tax ID: XX-XXXXXXX


        Bill To:       Jeffrey T. Thomas Esq.                                                                                                   Invoice #:             OC3016189
                       Gibson Dunn
                                                                                                                                           Invoice Date:                  6/29/2017
                       3161 Michelson Dr
                       Irvine, CA, 92612                                                                                                   Balance Due:                        $0.00


          Case:             Oracle America Inc- Gibson v. Hewlett Packard Enterprise                                                            Matter #:              4498-00017
          Job #:            2634583 | Job Date: 6/16/2017 | Delivery: Expedited
          Billing Atty: Jeffrey T. Thomas Esq.
          Location:         Gibson Dunn & Crutcher
                            1801 California Street | Suite 4200
                            Denver, CO 80202
          Sched Atty: Jeffrey T. Thomas Esq. | Gibson Dunn & Crutcher LLP

                       Witness                    Description                                                                      Units            Quantity                Amount
                                                  Original with 1 Certified Transcript                                             Page                177.00             $1,407.15
                                                  Attendance Fee-Hrly                                                              Hour                   5.75               $230.00
                                                  Realtime Services                                                                Page                147.00                $367.50
                     Daniel Goe                   Premium Depo Litigation Pkge (SBF,PTZ,LEF)                                          1                   1.00                $52.00
                                                  Production & Processing                                                             1                   1.00                $40.00
                                                  Scanning (Color)                                                                                     161.00                 $48.30
                                                  Exhibits Scanned-Searchable - OCR                                             Per Page               516.00                $154.80
                                                  Veritext Exhibit Package (ACE)                                                 Package                  1.00                $45.00
                                                  Shipping & Handling                                                            Package                  1.00                $28.00
               Notes: Expedited fee 3 days                                                                                                   Invoice Total:               $2,372.75
                      177p x $3.55= $628.35
                                                                                                                                                   Payment:             ($2,372.75)
                                                                                                                                                       Credit:                  $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                              Balance Due:                      $0.00
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:            OC3016189
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                             Job #:               2634583
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                 6/29/2017
                       Veritext accepts all major credit cards                            Chicago IL 60694-1303
42700                                                                                                                                              Balance:                     $0.00
                   (American Express, Mastercard, Visa, Discover)
                             Case 3:16-cv-01393-JST Document 907-1 Filed 04/22/19 Page 27 of 67


           Veritext, LLC
           Western Region
           707 Wilshire Boulevard, Suite 3500
           Los Angeles CA 90017
           Tel. 877-955-3855 Fax. 949-955-3854
           Fed. Tax ID: XX-XXXXXXX


        Bill To:       Jeffrey T. Thomas Esq.                                                                                                   Invoice #:              SF3019495
                       Gibson Dunn
                                                                                                                                           Invoice Date:                  6/30/2017
                       3161 Michelson Dr
                       Irvine, CA, 92612                                                                                                   Balance Due:                        $0.00


          Case:             Oracle America Inc- Gibson v. Hewlett Packard Enterprise                                                            Matter #:              4498-00017
          Job #:            2640940 | Job Date: 6/23/2017 | Delivery: Expedited
          Billing Atty: Jeffrey T. Thomas Esq.
          Location:         Latham & Watkins
                            505 Montgomery Street | Suite 2000
                            San Francisco, CA 94111-6538
          Sched Atty: Jeffrey T. Thomas Esq. | Gibson Dunn & Crutcher LLP

                       Witness                    Description                                                                      Units            Quantity                Amount
                                                  Original with 1 Certified Transcript                                             Page                341.00             $2,710.95
                                                  Realtime Services                                                                Page                286.00                $443.30
                                                  Premium Depo Litigation Pkge (SBF,PTZ,LEF)                                          1                   1.00                $52.00
                   Greg Warson                    Production & Processing                                                             1                   1.00                $40.00
                                                  Exhibits Scanned-Searchable - OCR                                             Per Page             2,195.00                $548.75
                                                  Veritext Exhibit Package (ACE)                                                 Package                  1.00                $45.00
                                                  Shipping & Handling                                                            Package                  1.00                $28.00
               Notes: Expedited fee 3 days                                                                                                   Invoice Total:               $3,868.00
                      341p x $3.55 = $1,210.55
                                                                                                                                                   Payment:             ($3,868.00)
                                                                                                                                                       Credit:                  $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                              Balance Due:                      $0.00
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:             SF3019495
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                             Job #:               2640940
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                 6/30/2017
                       Veritext accepts all major credit cards                            Chicago IL 60694-1303
42700                                                                                                                                              Balance:                     $0.00
                   (American Express, Mastercard, Visa, Discover)
                             Case 3:16-cv-01393-JST Document 907-1 Filed 04/22/19 Page 28 of 67


           Veritext, LLC
           Western Region
           707 Wilshire Boulevard, Suite 3500
           Los Angeles CA 90017
           Tel. 877-955-3855 Fax. 949-955-3854
           Fed. Tax ID: XX-XXXXXXX


        Bill To:       Jeffrey T. Thomas Esq.                                                                                                   Invoice #:              SF3019497
                       Gibson Dunn
                                                                                                                                           Invoice Date:                  6/30/2017
                       3161 Michelson Dr
                       Irvine, CA, 92612                                                                                                   Balance Due:                        $0.00


          Case:             Oracle America Inc- Gibson v. Hewlett Packard Enterprise                                                            Matter #:            42498-00017
          Job #:            2644017 | Job Date: 6/26/2017 | Delivery: Expedited
          Billing Atty: Jeffrey T. Thomas Esq.
          Location:         Choate Hall & Stewart
                            Two International Place
                            Boston, MA 02110
          Sched Atty: Ilissa Samplin Esq. | Gibson Dunn & Crutcher LLP

                       Witness                    Description                                                                      Units            Quantity                Amount
                                                  Original with 1 Certified Transcript                                             Page                271.00             $2,154.45
                                                  Attendance Fee                                                                      1                   1.00                $50.00
                                                  Exhibits - Color                                                              Per Page                  6.00                  $5.70
                                                  Exhibits                                                                      Per Page               102.00                 $56.10
                    Jason Taylor                  Premium Depo Litigation Pkge (SBF,PTZ,LEF)                                          1                   1.00                $52.00
                                                  Production & Processing                                                             1                   1.00                $40.00
                                                  Veritext Exhibit Package (ACE)                                                 Package                  1.00                $45.00
                                                  Realtime & Rough Services                                                        Page                229.00                $572.50
                                                  Shipping & Handling                                                            Package                  1.00                $28.00
               Notes:                                                                                                                        Invoice Total:               $3,003.75
                           Expedited fee 3 days
                                                                                                                                                   Payment:             ($3,003.75)
                           271p x $3.55 = $ 962.05
                                                                                                                                                       Credit:                  $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                              Balance Due:                      $0.00
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:             SF3019497
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                             Job #:               2644017
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                 6/30/2017
                       Veritext accepts all major credit cards                            Chicago IL 60694-1303
42700                                                                                                                                              Balance:                     $0.00
                   (American Express, Mastercard, Visa, Discover)
                             Case 3:16-cv-01393-JST Document 907-1 Filed 04/22/19 Page 29 of 67


           Veritext, LLC
           Western Region
           707 Wilshire Boulevard, Suite 3500
           Los Angeles CA 90017
           Tel. 877-955-3855 Fax. 949-955-3854
           Fed. Tax ID: XX-XXXXXXX


        Bill To:       Jeffrey T. Thomas Esq.                                                                                                   Invoice #:              SF3022399
                       Gibson Dunn
                                                                                                                                           Invoice Date:                   7/7/2017
                       3161 Michelson Dr
                       Irvine, CA, 92612                                                                                                   Balance Due:                        $0.00


          Case:             Oracle America Inc- Gibson v. Hewlett Packard Enterprise                                                            Matter #:            42498-00017
          Job #:            2644813 | Job Date: 6/27/2017 | Delivery: Expedited
          Billing Atty: Jeffrey T. Thomas Esq.
          Location:         Latham & Watkins
                            505 Montgomery Street | Suite 2000
                            San Francisco, CA 94111
          Sched Atty: Joseph A. Gorman Esq. | Gibson Dunn & Crutcher LLP

                       Witness                    Description                                                                      Units            Quantity                Amount
                                                  Original with 1 Certified Transcript                                             Page                330.00             $2,623.50
                                                  Exhibits                                                                      Per Page                 87.00                $47.85
                                                  Realtime Services                                                                Page                278.00                $430.90
                   Debbie Hanlon                  Premium Depo Litigation Pkge (SBF,PTZ,LEF)                                          1                   1.00                $52.00
                                                  Production & Processing                                                             1                   1.00                $40.00
                                                  Veritext Exhibit Package (ACE)                                                 Package                  1.00                $45.00
                                                  Shipping & Handling                                                            Package                  1.00                $28.00
               Notes: Expedited fee 3 days                                                                                                   Invoice Total:               $3,267.25
                      330p x $3.55 = $1,171.50
                                                                                                                                                   Payment:             ($3,267.25)
                                                                                                                                                       Credit:                  $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                              Balance Due:                      $0.00
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:             SF3022399
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                             Job #:               2644813
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                   7/7/2017
                       Veritext accepts all major credit cards                            Chicago IL 60694-1303
42700                                                                                                                                              Balance:                     $0.00
                   (American Express, Mastercard, Visa, Discover)
                             Case 3:16-cv-01393-JST Document 907-1 Filed 04/22/19 Page 30 of 67


           Veritext, LLC
           Western Region
           707 Wilshire Boulevard, Suite 3500
           Los Angeles CA 90017
           Tel. 877-955-3855 Fax. 949-955-3854
           Fed. Tax ID: XX-XXXXXXX


        Bill To:       Jeffrey T. Thomas Esq.                                                                                                   Invoice #:              SF3023808
                       Gibson Dunn
                                                                                                                                           Invoice Date:                   7/7/2017
                       333 S Grand Ave, 47th Floor
                       Los Angeles, CA, 90071                                                                                              Balance Due:                        $0.00


          Case:             Oracle America Inc- Gibson v. Hewlett Packard Enterprise                                                            Matter #:            42498-00017
          Job #:            2647105 | Job Date: 6/27/2017 | Delivery: Expedited
          Billing Atty: Jeffrey T. Thomas Esq.
          Location:         DLA Piper LLP
                            One Fountain Square, 11911 Freedom Drive | Suite 300
                            Reston, VA 20190
          Sched Atty: Ilissa Samplin Esq. | Gibson Dunn & Crutcher LLP

                       Witness                    Description                                                                      Units            Quantity                Amount
                                                  Original with 1 Certified Transcript                                             Page                158.00             $1,256.10
                                                  Attendance Fee                                                                      1                   1.00                $95.00
                                                  Exhibits - Color                                                              Per Page               163.00                $154.85
                                                  Exhibits                                                                      Per Page               259.00                $142.45
                    Laurie Frank                  Litigation Package (all Electronic Files)                                           1                   1.00                $52.00
                                                  Production & Processing                                                             1                   1.00                $40.00
                                                  Realtime & Rough Services                                                        Page                135.00                $337.50
                                                  Veritext Exhibit Package (ACE)                                                 Package                  1.00                $45.00
                                                  Shipping & Handling                                                            Package                  1.00                $28.00
               Notes: Expedited fee 3 days                                                                                                   Invoice Total:               $2,150.90
                      158p x $3.55 = $560.90
                                                                                                                                                   Payment:             ($2,150.90)
                                                                                                                                                       Credit:                  $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                              Balance Due:                      $0.00
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:             SF3023808
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                             Job #:               2647105
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                   7/7/2017
                       Veritext accepts all major credit cards                            Chicago IL 60694-1303
42700                                                                                                                                              Balance:                     $0.00
                   (American Express, Mastercard, Visa, Discover)
                             Case 3:16-cv-01393-JST Document 907-1 Filed 04/22/19 Page 31 of 67


           Veritext, LLC
           Western Region
           707 Wilshire Boulevard, Suite 3500
           Los Angeles CA 90017
           Tel. 877-955-3855 Fax. 949-955-3854
           Fed. Tax ID: XX-XXXXXXX


        Bill To:       Jeffrey T. Thomas Esq.                                                                                                   Invoice #:              SF3024223
                       Gibson Dunn
                                                                                                                                           Invoice Date:                   7/7/2017
                       555 Mission St
                       Ste 3000                                                                                                            Balance Due:                        $0.00
                       San Francisco, CA, 94105

          Case:             Oracle America Inc v. Hewlett Packard Enterprise Company                                                            Matter #:              4498-00017
          Job #:            2636020 | Job Date: 6/29/2017 | Delivery: Expedited
          Billing Atty: Jeffrey T. Thomas Esq.
          Location:         Veritext - Sacramento
                            One Capitol Mall | Suite 240
                            Sacramento, CA 95814
          Sched Atty: Christopher Campbell | Latham & Watkins LLP

                       Witness                    Description                                                                      Units            Quantity                Amount
                                                  Certified Transcript                                                             Page                453.00             $3,035.10
                                                  Exhibits                                                                      Per Page               389.00                $213.95
                                                  Premium Depo Litigation Pkge (SBF,PTZ,LEF)                                          1                   1.00                $52.00
                  Nancy Klevickis                 Production & Processing                                                             1                   1.00                $40.00
                                                  Realtime & Rough Services                                                        Page                389.00                $972.50
                                                  Veritext Exhibit Package (ACE)                                                 Package                  1.00                $45.00
                                                  Shipping & Handling                                                            Package                  1.00                $28.00
               Notes: Expedited fee 3 days                                                                                                   Invoice Total:               $4,386.55
                      453p x $3.45 = $1,562.85
                                                                                                                                                   Payment:             ($4,386.55)
                                                                                                                                                       Credit:                  $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                              Balance Due:                      $0.00
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:             SF3024223
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                             Job #:               2636020
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                   7/7/2017
                       Veritext accepts all major credit cards                            Chicago IL 60694-1303
42700                                                                                                                                              Balance:                     $0.00
                   (American Express, Mastercard, Visa, Discover)
                             Case 3:16-cv-01393-JST Document 907-1 Filed 04/22/19 Page 32 of 67


           Veritext, LLC
           Western Region
           707 Wilshire Boulevard, Suite 3500
           Los Angeles CA 90017
           Tel. 877-955-3855 Fax. 949-955-3854
           Fed. Tax ID: XX-XXXXXXX


        Bill To:       Jeffrey T. Thomas Esq.                                                                                                   Invoice #:              SF3025697
                       Gibson Dunn
                                                                                                                                           Invoice Date:                  7/10/2017
                       333 S Grand Ave, 47th Floor
                       Los Angeles, CA, 90071                                                                                              Balance Due:                        $0.00


          Case:             Oracle America Inc v. Hewlett Packard Enterprise Company                                                            Matter #:              4498-00017
          Job #:            2639706 | Job Date: 6/29/2017 | Delivery: Expedited
          Billing Atty: Jeffrey T. Thomas Esq.
          Location:         Veritext Miami
                            One Biscayne Tower | 2 South Biscayne Blvd, Suite 2250
                            Miami, FL 33131
          Sched Atty: Christopher Yates, Esq. | Latham & Watkins LLP

                       Witness                    Description                                                                      Units            Quantity                Amount
                                                  Certified Transcript                                                             Page                347.00             $2,029.95
                                                  Exhibits                                                                      Per Page               192.00                $105.60
                                                  Exhibits - Color                                                              Per Page                  0.95                $22.80
                                                  Realtime Services                                                                Page                296.00                $458.80
                  Marvin Houston                  Rough Draft                                                                      Page                296.00                $399.60
                                                  Premium Depo Litigation Pkge (SBF,PTZ,LEF)                                          1                   1.00                $52.00
                                                  Production & Processing                                                             1                   1.00                $40.00
                                                  Veritext Exhibit Package (ACE)                                                 Package                  1.00                $45.00
                                                  Shipping & Handling                                                            Package                  1.00                $28.00
               Notes: Expedited fee 3 days                                                                                                   Invoice Total:               $3,181.75
                      347p x $2.60 = $902.20
                                                                                                                                                   Payment:             ($3,181.75)
                                                                                                                                                       Credit:                  $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                              Balance Due:                      $0.00
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:             SF3025697
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                             Job #:               2639706
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                 7/10/2017
                       Veritext accepts all major credit cards                            Chicago IL 60694-1303
42700                                                                                                                                              Balance:                     $0.00
                   (American Express, Mastercard, Visa, Discover)
                             Case 3:16-cv-01393-JST Document 907-1 Filed 04/22/19 Page 33 of 67


           Veritext, LLC
           Western Region
           707 Wilshire Boulevard, Suite 3500
           Los Angeles CA 90017
           Tel. 877-955-3855 Fax. 949-955-3854
           Fed. Tax ID: XX-XXXXXXX


        Bill To:       Jeffrey T. Thomas Esq.                                                                                                   Invoice #:              SF3028670
                       Gibson Dunn
                                                                                                                                           Invoice Date:                  7/12/2017
                       555 Mission St
                       Ste 3000                                                                                                            Balance Due:                        $0.00
                       San Francisco, CA, 94105

          Case:             Oracle America Inc v. Hewlett Packard Enterprise Company                                                            Matter #:              4498-00017
          Job #:            2644448 | Job Date: 7/7/2017 | Delivery: Expedited
          Billing Atty: Jeffrey T. Thomas Esq.
          Location:         Silicon Valley Capital Club
                            50 W. San Fernando Street | Suite 750
                            San Jose, CA 95113
          Sched Atty: | Crone Hawxhurst LLP

                       Witness                    Description                                                                      Units            Quantity                Amount
                                                  Certified Transcript                                                             Page                177.00             $1,115.10
                                                  Exhibits                                                                      Per Page               120.00                 $66.00
                                                  Rough Draft                                                                      Page                151.00                $203.85
                   Lee Buckland                   Premium Depo Litigation Pkge (SBF,PTZ,LEF)                                          1                   1.00                $52.00
                                                  Production & Processing                                                             1                   1.00                $40.00
                                                  Veritext Exhibit Package (ACE)                                                 Package                  1.00                $45.00
                                                  Shipping & Handling                                                            Package                  1.00                $28.00
               Notes: Expedited fee 3 days                                                                                                   Invoice Total:               $1,549.95
                      177p x $3.05 = $539.85
                                                                                                                                                   Payment:             ($1,549.95)
                                                                                                                                                       Credit:                  $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                              Balance Due:                      $0.00
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:             SF3028670
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                             Job #:               2644448
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                 7/12/2017
                       Veritext accepts all major credit cards                            Chicago IL 60694-1303
42700                                                                                                                                              Balance:                     $0.00
                   (American Express, Mastercard, Visa, Discover)
                             Case 3:16-cv-01393-JST Document 907-1 Filed 04/22/19 Page 34 of 67


           Veritext, LLC
           Western Region
           707 Wilshire Boulevard, Suite 3500
           Los Angeles CA 90017
           Tel. 877-955-3855 Fax. 949-955-3854
           Fed. Tax ID: XX-XXXXXXX


        Bill To:       Jeffrey T. Thomas Esq.                                                                                                   Invoice #:              SF3031606
                       Gibson Dunn
                                                                                                                                           Invoice Date:                  7/20/2017
                       3161 Michelson Dr
                       Irvine, CA, 92612                                                                                                   Balance Due:                        $0.00


          Case:             Oracle America Inc v. Hewlett Packard Enterprise Company                                                            Matter #:              4498-00017
          Job #:            2647800 | Job Date: 7/7/2017 | Delivery: Expedited
          Billing Atty: Jeffrey T. Thomas Esq.
          Location:         Thomas & Thomas Court Reporters
                            1321 Jones Street | Suite 101
                            Omaha, NE 68102
          Sched Atty: Christopher Yates, Esq. | Latham & Watkins LLP

                       Witness                    Description                                                                      Units            Quantity                Amount
                                                  Certified Transcript                                                             Page                284.00             $1,661.40
                                                  Exhibits - Color                                                              Per Page                  7.00                  $6.65
                                                  Exhibits                                                                      Per Page               491.00                $270.05
                                                  Realtime Services                                                                Page                238.00                $368.90
                      Dean Fife                   Rough Draft                                                                      Page                238.00                $321.30
                                                  Premium Depo Litigation Pkge (SBF,PTZ,LEF)                                          1                   1.00                $52.00
                                                  Production & Processing                                                             1                   1.00                $40.00
                                                  Veritext Exhibit Package (ACE)                                                 Package                  1.00                $45.00
                                                  Shipping & Handling                                                            Package                  1.00                $28.00
               Notes: Expedited fee 3 days                                                                                                   Invoice Total:               $2,793.30
                      284p x $2.60 = $738.40
                                                                                                                                                   Payment:             ($2,793.30)
                                                                                                                                                       Credit:                  $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                              Balance Due:                      $0.00
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:             SF3031606
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                             Job #:               2647800
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                 7/20/2017
                       Veritext accepts all major credit cards                            Chicago IL 60694-1303
42700                                                                                                                                              Balance:                     $0.00
                   (American Express, Mastercard, Visa, Discover)
                             Case 3:16-cv-01393-JST Document 907-1 Filed 04/22/19 Page 35 of 67


           Veritext, LLC
           Western Region
           707 Wilshire Boulevard, Suite 3500
           Los Angeles CA 90017
           Tel. 877-955-3855 Fax. 949-955-3854
           Fed. Tax ID: XX-XXXXXXX


        Bill To:       Jeffrey T. Thomas Esq.                                                                                                   Invoice #:              SF3034229
                       Gibson Dunn
                                                                                                                                           Invoice Date:                  7/18/2017
                       3161 Michelson Dr
                       Irvine, CA, 92612                                                                                                   Balance Due:                        $0.00


          Case:             Oracle America Inc v. Hewlett Packard Enterprise Company                                                            Matter #:              4498-00017
          Job #:            2636022 | Job Date: 7/11/2017 | Delivery: Expedited
          Billing Atty: Jeffrey T. Thomas Esq.
          Location:         Alliance Court Reporting
                            120 East Avenue | Suite 200
                            Rochester, NY 14604
          Sched Atty: Christopher Campbell | Latham & Watkins LLP

                       Witness                    Description                                                                      Units            Quantity                Amount
                                                  Certified Transcript                                                             Page                326.00             $1,907.10
                                                  Exhibits                                                                      Per Page               280.00                $154.00
                                                  Realtime Services                                                                Page                288.00                $720.00
                                                  Rough Draft                                                                      Page                288.00                $388.80
                  Christian Elfers
                                                  Premium Depo Litigation Pkge (SBF,PTZ,LEF)                                          1                   1.00                $52.00
                                                  Production & Processing                                                             1                   1.00                $40.00
                                                  Veritext Exhibit Package (ACE)                                                 Package                  1.00                $45.00
                                                  Shipping & Handling                                                            Package                  1.00                $28.00
               Notes: Expedited fee 3 days                                                                                                   Invoice Total:               $3,334.90
                      326p x $2.60 = $847.60
                                                                                                                                                   Payment:             ($3,334.90)
                                                                                                                                                       Credit:                  $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                              Balance Due:                      $0.00
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:             SF3034229
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                             Job #:               2636022
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                 7/18/2017
                       Veritext accepts all major credit cards                            Chicago IL 60694-1303
42700                                                                                                                                              Balance:                     $0.00
                   (American Express, Mastercard, Visa, Discover)
                             Case 3:16-cv-01393-JST Document 907-1 Filed 04/22/19 Page 36 of 67


           Veritext, LLC
           Western Region
           707 Wilshire Boulevard, Suite 3500
           Los Angeles CA 90017
           Tel. 877-955-3855 Fax. 949-955-3854
           Fed. Tax ID: XX-XXXXXXX


        Bill To:       Jeffrey T. Thomas Esq.                                                                                                   Invoice #:              SF3036185
                       Gibson Dunn
                                                                                                                                           Invoice Date:                  7/20/2017
                       3161 Michelson Dr
                       Irvine, CA, 92612                                                                                                   Balance Due:                        $0.00


          Case:             Oracle America Inc- Gibson v. Hewlett Packard Enterprise                                                            Matter #:            42498-00017
          Job #:            2650315 | Job Date: 7/11/2017 | Delivery: Expedited
          Billing Atty: Jeffrey T. Thomas Esq.
          Location:         Perkins Coi LLP
                            1201 Third Street | Suite 4900
                            Seattle, WA 98101
          Sched Atty: Blaine H. Evanson Esq. | Gibson Dunn & Crutcher LLP

                       Witness                    Description                                                                      Units            Quantity                Amount
                                                  Original with 1 Certified Transcript                                             Page                116.00                $922.20
                                                  Attendance Fee-Hrly                                                              Hour                   2.50               $125.00
                                                  Exhibits                                                                      Per Page                 71.00                $39.05
                                                  Realtime Services                                                                Page                  94.00               $145.70
                    Ty Swartout                   Rough Draft                                                                      Page                  94.00               $131.60
                                                  Premium Depo Litigation Pkge (SBF,PTZ,LEF)                                          1                   1.00                $52.00
                                                  Production & Processing                                                             1                   1.00                $40.00
                                                  Veritext Exhibit Package (ACE)                                                 Package                  1.00                $45.00
                                                  Shipping & Handling                                                            Package                  1.00                $28.00
               Notes: Expedited fee 3 days                                                                                                   Invoice Total:               $1,528.55
                      116p x $3.55 = $411.80
                                                                                                                                                   Payment:             ($1,528.55)
                                                                                                                                                       Credit:                  $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                              Balance Due:                      $0.00
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:             SF3036185
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                             Job #:               2650315
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                 7/20/2017
                       Veritext accepts all major credit cards                            Chicago IL 60694-1303
42700                                                                                                                                              Balance:                     $0.00
                   (American Express, Mastercard, Visa, Discover)
                             Case 3:16-cv-01393-JST Document 907-1 Filed 04/22/19 Page 37 of 67


           Veritext, LLC
           Western Region
           707 Wilshire Boulevard, Suite 3500
           Los Angeles CA 90017
           Tel. 877-955-3855 Fax. 949-955-3854
           Fed. Tax ID: XX-XXXXXXX


        Bill To:       Jeffrey T. Thomas Esq.                                                                                                   Invoice #:              SF3039888
                       Gibson Dunn
                                                                                                                                           Invoice Date:                  7/21/2017
                       3161 Michelson Dr
                       Irvine, CA, 92612                                                                                                   Balance Due:                        $0.00


          Case:             Oracle America Inc- Gibson v. Hewlett Packard Enterprise                                                            Matter #:            42498-00017
          Job #:            2653566 | Job Date: 7/13/2017 | Delivery: Expedited
          Billing Atty: Jeffrey T. Thomas Esq.
          Location:         Troutman Sanders LLP
                            600 Peachtree Street NE | Suite 5200
                            Atlanta, GA 30308-2231
          Sched Atty: Samuel G. Liversidge Esq. | Gibson Dunn & Crutcher LLP

                       Witness                    Description                                                                      Units            Quantity                Amount
                                                  Original with 1 Certified Transcript                                             Page                256.00             $2,035.20
                                                  Attendance Fee                                                                      1                   1.00               $165.00
                                                  Exhibits                                                                      Per Page               333.00                $183.15
                                                  Realtime Services                                                                Page                213.00                $330.15
             Keith Jerome Stanback
                                                  Premium Depo Litigation Pkge (SBF,PTZ,LEF)                                          1                   1.00                $52.00
                                                  Production & Processing                                                             1                   1.00                $40.00
                                                  Veritext Exhibit Package (ACE)                                                 Package                  1.00                $45.00
                                                  Shipping & Handling                                                            Package                  1.00                $28.00
               Notes: ** Replaces previous invoice SF3037695                                                                                 Invoice Total:               $2,878.50
                      Including complimentary Rough Draft.
                                                                                                                                                   Payment:             ($2,878.50)
                      Expedited fee 3 days
                      256p x $3.55 = $908.80                                                                                                           Credit:                  $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                              Balance Due:                      $0.00

        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:             SF3039888
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                             Job #:               2653566
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                 7/21/2017
                       Veritext accepts all major credit cards                            Chicago IL 60694-1303
42700                                                                                                                                              Balance:                     $0.00
                   (American Express, Mastercard, Visa, Discover)
                             Case 3:16-cv-01393-JST Document 907-1 Filed 04/22/19 Page 38 of 67


           Veritext, LLC
           Western Region
           707 Wilshire Boulevard, Suite 3500
           Los Angeles CA 90017
           Tel. 877-955-3855 Fax. 949-955-3854
           Fed. Tax ID: XX-XXXXXXX


        Bill To:       Jeffrey T. Thomas Esq.                                                                                                   Invoice #:              SF3045022
                       Gibson Dunn
                                                                                                                                           Invoice Date:                  7/27/2017
                       3161 Michelson Dr
                       Irvine, CA, 92612                                                                                                   Balance Due:                        $0.00


          Case:             Oracle America Inc- Gibson v. Hewlett Packard Enterprise                                                            Matter #:            42498-00017
          Job #:            2658306 | Job Date: 7/20/2017 | Delivery: Expedited
          Billing Atty: Jeffrey T. Thomas Esq.
          Location:         Choate Hall & Stewart
                            Two International Place
                            Boston, MA 02110
          Sched Atty: Jeffrey T. Thomas Esq. | Gibson Dunn & Crutcher LLP

                       Witness                    Description                                                                      Units            Quantity                Amount
                                                  Original with 1 Certified Transcript                                             Page                258.00             $2,051.10
                                                  Attendance Fee                                                                      1                   1.00               $195.00
                                                  Surcharge - Extended Hours                                                       Hour                   0.50                $37.50
                                                  Exhibits                                                                      Per Page               349.00                $191.95
                                                  Realtime Services                                                                Page                214.00                $331.70
                Mr. Gerry Haskins
                                                  Rough Draft                                                                      Page                214.00                $288.90
                                                  Premium Depo Litigation Pkge (SBF,PTZ,LEF)                                          1                   1.00                $52.00
                                                  Production & Processing                                                             1                   1.00                $40.00
                                                  Veritext Exhibit Package (ACE)                                                 Package                  1.00                $45.00
                                                  Shipping & Handling                                                            Package                  1.00                $28.00
               Notes: Expedited fee 3 days                                                                                                   Invoice Total:               $3,261.15
                      258p x $3.55 = $915.90
                                                                                                                                                   Payment:             ($3,261.15)
                                                                                                                                                       Credit:                  $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                              Balance Due:                      $0.00
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:             SF3045022
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                             Job #:               2658306
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                 7/27/2017
                       Veritext accepts all major credit cards                            Chicago IL 60694-1303
42700                                                                                                                                              Balance:                     $0.00
                   (American Express, Mastercard, Visa, Discover)
                             Case 3:16-cv-01393-JST Document 907-1 Filed 04/22/19 Page 39 of 67


           Veritext, LLC
           Western Region
           707 Wilshire Boulevard, Suite 3500
           Los Angeles CA 90017
           Tel. 877-955-3855 Fax. 949-955-3854
           Fed. Tax ID: XX-XXXXXXX


        Bill To:       Jeffrey T. Thomas Esq.                                                                                                   Invoice #:              SF3046553
                       Gibson Dunn
                                                                                                                                           Invoice Date:                  7/27/2017
                       333 S Grand Ave, 47th Floor
                       Los Angeles, CA, 90071                                                                                              Balance Due:                        $0.00


          Case:             Oracle America Inc- Gibson v. Hewlett Packard Enterprise                                                            Matter #:            42498-00017
          Job #:            2660185 | Job Date: 7/21/2017 | Delivery: Expedited
          Billing Atty: Jeffrey T. Thomas Esq.
          Location:         Choate Hall & Stewart
                            Two International Place
                            Boston, MA 02110
          Sched Atty: Jared Strumwasser Esq. | Gibson Dunn & Crutcher LLP

                       Witness                    Description                                                                      Units            Quantity                Amount
                                                  Original with 1 Certified Transcript                                             Page                366.00             $2,909.70
                                                  Attendance Fee                                                                      1                   1.00               $195.00
                                                  Surcharge - Extended Hours                                                       Hour                   1.50               $112.50
                                                  Exhibits - Color                                                              Per Page                 35.00                $33.25
                                                  Exhibits                                                                      Per Page               480.00                $264.00
             Mr. Christopher Armes                Realtime Services                                                                Page                303.00                $469.65
                                                  Rough Draft                                                                      Page                303.00                $409.05
                                                  Premium Depo Litigation Pkge (SBF,PTZ,LEF)                                          1                   1.00                $52.00
                                                  Production & Processing                                                             1                   1.00                $40.00
                                                  Veritext Exhibit Package (ACE)                                                 Package                  1.00                $45.00
                                                  Shipping & Handling                                                            Package                  1.00                $28.00
               Notes: Expedited fee 3 days                                                                                                   Invoice Total:               $4,558.15
                      366p x $3.55 = $1,299.30
                                                                                                                                                   Payment:             ($4,558.15)
                                                                                                                                                       Credit:                  $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                              Balance Due:                      $0.00
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:             SF3046553
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                             Job #:               2660185
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                 7/27/2017
                       Veritext accepts all major credit cards                            Chicago IL 60694-1303
42700                                                                                                                                              Balance:                     $0.00
                   (American Express, Mastercard, Visa, Discover)
                             Case 3:16-cv-01393-JST Document 907-1 Filed 04/22/19 Page 40 of 67


           Veritext, LLC
           Western Region
           707 Wilshire Boulevard, Suite 3500
           Los Angeles CA 90017
           Tel. 877-955-3855 Fax. 949-955-3854
           Fed. Tax ID: XX-XXXXXXX


        Bill To:       Jeffrey T. Thomas Esq.                                                                                                   Invoice #:              SF3051656
                       Gibson Dunn
                                                                                                                                           Invoice Date:                   8/2/2017
                       3161 Michelson Dr
                       Irvine, CA, 92612                                                                                                   Balance Due:                        $0.00


          Case:             Oracle America Inc- Gibson v. Hewlett Packard Enterprise                                                            Matter #:            42498-00017
          Job #:            2663351 | Job Date: 7/27/2017 | Delivery: Expedited
          Billing Atty: Jeffrey T. Thomas Esq.
          Location:         Gibson Dunn & Crutcher LLP - 1881 Page Mill Rd
                            1881 Page Mill Rd
                            Palo Alto, CA 94304
          Sched Atty: Samuel G. Liversidge Esq. | Gibson Dunn & Crutcher LLP

                       Witness                    Description                                                                      Units            Quantity                Amount
                                                  Original with 1 Certified Transcript                                             Page                290.00             $2,305.50
                                                  Realtime Services                                                                Page                240.00                $372.00
                                                  Premium Depo Litigation Pkge (SBF,PTZ,LEF)                                          1                   1.00                $52.00
                                                  Production & Processing                                                             1                   1.00                $40.00
                   Juan C Jones
                                                  Scanning (Color)                                                                                     241.00                $108.45
                                                  Exhibits Scanned-Searchable - OCR                                             Per Page               479.00                $143.70
                                                  Veritext Exhibit Package (ACE)                                                 Package                  1.00                $45.00
                                                  Shipping & Handling                                                            Package                  1.00                $28.00
               Notes: Expedited fee 3 days                                                                                                   Invoice Total:               $3,094.65
                      290p x $3.55 = $1,029.50
                                                                                                                                                   Payment:             ($3,094.65)
                                                                                                                                                       Credit:                  $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                              Balance Due:                      $0.00
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:             SF3051656
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                             Job #:               2663351
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                   8/2/2017
                       Veritext accepts all major credit cards                            Chicago IL 60694-1303
42700                                                                                                                                              Balance:                     $0.00
                   (American Express, Mastercard, Visa, Discover)
                             Case 3:16-cv-01393-JST Document 907-1 Filed 04/22/19 Page 41 of 67


           Veritext, LLC
           Western Region
           707 Wilshire Boulevard, Suite 3500
           Los Angeles CA 90017
           Tel. 877-955-3855 Fax. 949-955-3854
           Fed. Tax ID: XX-XXXXXXX


        Bill To:       Jeffrey T. Thomas Esq.                                                                                                   Invoice #:              SF3063782
                       Gibson Dunn
                                                                                                                                           Invoice Date:                  8/16/2017
                       3161 Michelson Dr
                       Irvine, CA, 92612                                                                                                   Balance Due:                        $0.00


          Case:             Oracle America Inc- Gibson v. Hewlett Packard Enterprise                                                            Matter #:            42498-00017
          Job #:            2654091 | Job Date: 8/9/2017 | Delivery: Expedited
          Billing Atty: Jeffrey T. Thomas Esq.
          Location:         Gibson Dunn & Crutcher LLP - 1881 Page Mill Rd
                            1881 Page Mill Rd
                            Palo Alto, CA 94304
          Sched Atty: Jeffrey T. Thomas Esq. | Gibson Dunn & Crutcher LLP

                       Witness                    Description                                                                      Units            Quantity                Amount
                                                  Original with 1 Certified Transcript                                             Page                116.00                $922.20
                                                  Exhibits                                                                      Per Page               188.00                $103.40
                                                  Premium Depo Litigation Pkge (SBF,PTZ,LEF)                                          1                   1.00                $52.00
                   Ms. Safra Catz                 Production & Processing                                                             1                   1.00                $40.00
                                                  Realtime & Rough Services                                                        Page                  96.00               $240.00
                                                  Veritext Exhibit Package (ACE)                                                 Package                  1.00                $45.00
                                                  Shipping & Handling                                                            Package                  1.00                $28.00
               Notes: Expedited fee 3 days                                                                                                   Invoice Total:               $1,430.60
                      116p x $3.55 = $411.80
                                                                                                                                                   Payment:             ($1,430.60)
                                                                                                                                                       Credit:                  $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                              Balance Due:                      $0.00
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:             SF3063782
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                             Job #:               2654091
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                 8/16/2017
                       Veritext accepts all major credit cards                            Chicago IL 60694-1303
42700                                                                                                                                              Balance:                     $0.00
                   (American Express, Mastercard, Visa, Discover)
                             Case 3:16-cv-01393-JST Document 907-1 Filed 04/22/19 Page 42 of 67


           Veritext, LLC
           Western Region
           707 Wilshire Boulevard, Suite 3500
           Los Angeles CA 90017
           Tel. 877-955-3855 Fax. 949-955-3854
           Fed. Tax ID: XX-XXXXXXX


        Bill To:       Jeffrey T. Thomas Esq.                                                                                                   Invoice #:              SF3067602
                       Gibson Dunn
                                                                                                                                           Invoice Date:                  8/17/2017
                       3161 Michelson Dr
                       Irvine, CA, 92612                                                                                                   Balance Due:                        $0.00


          Case:             Oracle America Inc- Gibson v. Hewlett Packard Enterprise                                                            Matter #:            42498-00017
          Job #:            2669537 | Job Date: 8/10/2017 | Delivery: Expedited
          Billing Atty: Jeffrey T. Thomas Esq.
          Location:         Gibson Dunn & Crutcher LLP - 555 Mission Street
                            555 Mission Street | Suite 3000
                            San Francisco, CA 94105
          Sched Atty: Jared Strumwasser Esq. | Gibson Dunn & Crutcher LLP

                       Witness                    Description                                                                      Units            Quantity                Amount
                                                  Original with 1 Certified Transcript                                             Page                360.00             $2,862.00
                                                  Surcharge - Extended Hours                                                       Hour                   0.50                $37.50
                                                  Exhibits - Color                                                              Per Page               334.00                $317.30
                                                  Exhibits                                                                      Per Page               274.00                $150.70
                   Jason Bristow
                                                  Premium Depo Litigation Pkge (SBF,PTZ,LEF)                                          1                   1.00                $52.00
                                                  Production & Processing                                                             1                   1.00                $40.00
                                                  Veritext Exhibit Package (ACE)                                                 Package                  1.00                $45.00
                                                  Shipping & Handling                                                            Package                  1.00                $28.00
               Notes: Expedited fee 3 days                                                                                                   Invoice Total:               $3,532.50
                      360p x $3.55 = $1,278
                                                                                                                                                   Payment:             ($3,532.50)
                                                                                                                                                       Credit:                  $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                              Balance Due:                      $0.00
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:             SF3067602
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                             Job #:               2669537
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                 8/17/2017
                       Veritext accepts all major credit cards                            Chicago IL 60694-1303
42700                                                                                                                                              Balance:                     $0.00
                   (American Express, Mastercard, Visa, Discover)
                             Case 3:16-cv-01393-JST Document 907-1 Filed 04/22/19 Page 43 of 67


           Veritext, LLC
           Western Region
           707 Wilshire Boulevard, Suite 3500
           Los Angeles CA 90017
           Tel. 877-955-3855 Fax. 949-955-3854
           Fed. Tax ID: XX-XXXXXXX


        Bill To:       Jeffrey T. Thomas Esq.                                                                                                   Invoice #:              SF3082909
                       Gibson Dunn
                                                                                                                                           Invoice Date:                   9/5/2017
                       3161 Michelson Dr
                       Irvine, CA, 92612                                                                                                   Balance Due:                        $0.00


                            Oracle America Inc- Latham v. Hewlett Packard Enterprise                                                            Matter #:              4498-00017
          Case:
                            Company
          Job #:            2682894 | Job Date: 8/29/2017 | Delivery: Expedited
          Billing Atty: Jeffrey T. Thomas Esq.
          Location:         Latham & Watkins
                            505 Montgomery Street | Suite 2000
                            San Francisco, CA 94111
          Sched Atty: | Latham & Watkins LLP

                       Witness                    Description                                                                      Units            Quantity                Amount
                                                  Certified Transcript                                                             Page                326.00             $1,907.10
                                                  Premium Depo Litigation Pkge (SBF,PTZ,LEF)                                          1                   1.00                $52.00
                                                  Production & Processing                                                             1                   1.00                $40.00
                                                  Exhibits Scanned-Searchable - OCR                                             Per Page               902.00                $270.60
                                                  Scanning (Color)                                                                                       13.00                  $5.85
                    Kevin Hoffert
                                                  Blueprint/Oversize Exhibits-B & W                                                                    390.00                $175.50
                                                  Blueprint/Oversize Exhibits-Color                                                                       4.00                  $1.80
                                                  Realtime & Rough Services                                                        Page                326.00                $815.00
                                                  Veritext Exhibit Package (ACE)                                                 Package                  1.00                $45.00
                                                  Shipping & Handling                                                            Package                  1.00                $28.00
               Notes: Expedited fee 3 days                                                                                                   Invoice Total:               $3,340.85
                      326p x $2.60 = $847.60
                                                                                                                                                   Payment:             ($3,340.85)
                                                                                                                                                       Credit:                  $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                              Balance Due:                      $0.00
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:             SF3082909
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                             Job #:               2682894
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                   9/5/2017
                       Veritext accepts all major credit cards                            Chicago IL 60694-1303
42700                                                                                                                                              Balance:                     $0.00
                   (American Express, Mastercard, Visa, Discover)
                             Case 3:16-cv-01393-JST Document 907-1 Filed 04/22/19 Page 44 of 67


           Veritext, LLC
           Western Region
           707 Wilshire Boulevard, Suite 3500
           Los Angeles CA 90017
           Tel. 877-955-3855 Fax. 949-955-3854
           Fed. Tax ID: XX-XXXXXXX


        Bill To:       Jeffrey T. Thomas Esq.                                                                                                   Invoice #:              SF3088141
                       Gibson Dunn
                                                                                                                                           Invoice Date:                  9/11/2017
                       3161 Michelson Dr
                       Irvine, CA, 92612                                                                                                   Balance Due:                        $0.00


                            Oracle America Inc- Latham v. Hewlett Packard Enterprise                                                            Matter #:              4498-00017
          Case:
                            Company
          Job #:            2687011 | Job Date: 8/31/2017 | Delivery: Expedited
          Billing Atty: Jeffrey T. Thomas Esq.
          Location:         Gibson Dunn & Crutcher
                            2100 McKinney Avenue | Suite 1100
                            Dallas, TX 75201
          Sched Atty: Brittany Lovejoy | Latham & Watkins LLP

                       Witness                    Description                                                                      Units            Quantity                Amount
                                                  Certified Transcript                                                             Page                262.00             $1,624.40
                                                  Premium Depo Litigation Pkge (SBF,PTZ,LEF)                                          1                   1.00                $52.00
                                                  Production & Processing                                                             1                   1.00                $40.00
                Penelope Wheeler                  Exhibits Scanned-Searchable - OCR                                             Per Page               942.00                $282.60
                                                  Scanning (Color)                                                                                       48.00                $21.60
                                                  Veritext Exhibit Package (ACE)                                                 Package                  1.00                $45.00
                                                  Shipping & Handling                                                            Package                  1.00                $28.00
               Notes: Expedited fee 2 days                                                                                                   Invoice Total:               $2,093.60
                      262p x $2.95 = $772.90
                                                                                                                                                   Payment:             ($2,093.60)
                                                                                                                                                       Credit:                  $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                              Balance Due:                      $0.00
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:             SF3088141
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                             Job #:               2687011
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                 9/11/2017
                       Veritext accepts all major credit cards                            Chicago IL 60694-1303
42700                                                                                                                                              Balance:                     $0.00
                   (American Express, Mastercard, Visa, Discover)
                             Case 3:16-cv-01393-JST Document 907-1 Filed 04/22/19 Page 45 of 67


           Veritext, LLC
           Western Region
           707 Wilshire Boulevard, Suite 3500
           Los Angeles CA 90017
           Tel. 877-955-3855 Fax. 949-955-3854
           Fed. Tax ID: XX-XXXXXXX


        Bill To:       Jeffrey T. Thomas Esq.                                                                                                   Invoice #:             OC3094787
                       Gibson Dunn
                                                                                                                                           Invoice Date:                  9/18/2017
                       3161 Michelson Dr
                       Irvine, CA, 92612                                                                                                   Balance Due:                        $0.00


          Case:             Oracle America Inc- Gibson v. Hewlett Packard Enterprise                                                            Matter #:            42498-00017
          Job #:            2686912 | Job Date: 9/12/2017 | Delivery: Expedited
          Billing Atty: Jeffrey T. Thomas Esq.
          Location:         Gibson Dunn & Crutcher LLP - 1881 Page Mill Rd
                            1881 Page Mill Rd
                            Palo Alto, CA 94304
          Sched Atty: Joseph A. Gorman Esq. | Gibson Dunn & Crutcher LLP

                       Witness                    Description                                                                      Units            Quantity                Amount
                                                  Original with 1 Certified Transcript                                             Page                210.00             $1,663.20
                                                  Exhibits                                                                      Per Page               154.00                 $84.70
                                                  Realtime Services                                                                Page                210.00                $525.00
                  Stephen Murphy                  Premium Depo Litigation Pkge (SBF,PTZ,LEF)                                          1                   1.00                $52.00
                                                  Production & Processing                                                             1                   1.00                $40.00
                                                  Veritext Exhibit Package (ACE)                                                 Package                  1.00                $45.00
                                                  Shipping & Handling                                                            Package                  1.00                $28.00
               Notes: Expedited fee 3 days                                                                                                   Invoice Total:               $2,437.90
                      210p x $3.52 = $739.20
                                                                                                                                                   Payment:             ($2,437.90)
                                                                                                                                                       Credit:                  $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                              Balance Due:                      $0.00
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:            OC3094787
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                             Job #:               2686912
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                 9/18/2017
                       Veritext accepts all major credit cards                            Chicago IL 60694-1303
42700                                                                                                                                              Balance:                     $0.00
                   (American Express, Mastercard, Visa, Discover)
                             Case 3:16-cv-01393-JST Document 907-1 Filed 04/22/19 Page 46 of 67


           Veritext, LLC
           Western Region
           707 Wilshire Boulevard, Suite 3500
           Los Angeles CA 90017
           Tel. 877-955-3855 Fax. 949-955-3854
           Fed. Tax ID: XX-XXXXXXX


        Bill To:       Lauren Lennon                                                                                                            Invoice #:             OC3097261
                       Gibson Dunn
                                                                                                                                           Invoice Date:                  9/20/2017
                       555 Mission St
                       Ste 3000                                                                                                            Balance Due:                        $0.00
                       San Francisco, CA, 94105

          Case:             Oracle America Inc- Gibson v. Hewlett Packard Enterprise                                                            Matter #:            42498-00017
          Job #:            2686904 | Job Date: 9/7/2017 | Delivery: Expedited
          Billing Atty: Lauren Lennon
          Location:         Gibson Dunn & Crutcher LLP - 555 Mission Street
                            555 Mission Street | Suite 3000
                            San Francisco, CA 94105
          Sched Atty: Lauren Lennon | Gibson Dunn & Crutcher LLP

                       Witness                    Description                                                                      Units            Quantity                Amount
                                                  Original with 1 Certified Transcript                                             Page                337.00             $2,669.04
                                                  Premium Depo Litigation Pkge (SBF,PTZ,LEF)                                          1                   1.00                $52.00
                                                  Production & Processing                                                             1                   1.00                $40.00
                                                  Exhibits Scanned-Searchable - OCR                                             Per Page             1,029.00                $308.70
                  Larry Abramson
                                                  Scanning (Color)                                                                                     227.00                $147.55
                                                  Realtime & Rough Services                                                        Page                283.00                $707.50
                                                  Veritext Exhibit Package (ACE)                                                 Package                  1.00                $45.00
                                                  Shipping & Handling                                                            Package                  1.00                $28.00
               Notes: Expedited fee 3 days                                                                                                   Invoice Total:               $3,997.79
                      337p x $3.52 = $1,186.24
                                                                                                                                                   Payment:             ($3,997.79)
                                                                                                                                                       Credit:                  $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                              Balance Due:                      $0.00
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:            OC3097261
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                             Job #:               2686904
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                 9/20/2017
                       Veritext accepts all major credit cards                            Chicago IL 60694-1303
42700                                                                                                                                              Balance:                     $0.00
                   (American Express, Mastercard, Visa, Discover)
                             Case 3:16-cv-01393-JST Document 907-1 Filed 04/22/19 Page 47 of 67


           Veritext, LLC
           Western Region
           707 Wilshire Boulevard, Suite 3500
           Los Angeles CA 90017
           Tel. 877-955-3855 Fax. 949-955-3854
           Fed. Tax ID: XX-XXXXXXX


        Bill To:       Jeffrey T. Thomas Esq.                                                                                                   Invoice #:              SF3099055
                       Gibson Dunn
                                                                                                                                           Invoice Date:                  9/22/2017
                       3161 Michelson Dr
                       Irvine, CA, 92612                                                                                                   Balance Due:                        $0.00


          Case:             Oracle America Inc v. Hewlett Packard Enterprise Company                                                            Matter #:              4498-00017
          Job #:            2703366 | Job Date: 9/14/2017 | Delivery: Expedited
          Billing Atty: Jeffrey T. Thomas Esq.
          Location:         Veritext - Philadelphia
                            1801 Market Street | Suite 1800
                            Philadelphia, PA 19103
          Sched Atty: Christopher Yates, Esq. | Latham & Watkins LLP

                       Witness                    Description                                                                      Units            Quantity                Amount
                                                  Certified Transcript                                                             Page                397.00             $2,322.45
                                                  Exhibits - Color                                                              Per Page                  7.00                  $6.65
                                                  Exhibits                                                                      Per Page               544.00                $299.20
                                                  Premium Depo Litigation Pkge (SBF,PTZ,LEF)                                          1                   1.00                $52.00
             Ronald W. Corkum, Jr.
                                                  Production & Processing                                                             1                   1.00                $40.00
                                                  Veritext Exhibit Package (ACE)                                                 Package                  1.00                $45.00
                                                  Realtime & Rough Services                                                        Page                338.00                $845.00
                                                  Shipping & Handling                                                            Package                  1.00                $28.00
               Notes: Expedited fee 3 days                                                                                                   Invoice Total:               $3,638.30
                      397p x $2.60 = $1,032.20
                                                                                                                                                   Payment:             ($3,638.30)
                                                                                                                                                       Credit:                  $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                              Balance Due:                      $0.00
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:             SF3099055
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                             Job #:               2703366
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                 9/22/2017
                       Veritext accepts all major credit cards                            Chicago IL 60694-1303
42700                                                                                                                                              Balance:                     $0.00
                   (American Express, Mastercard, Visa, Discover)
                             Case 3:16-cv-01393-JST Document 907-1 Filed 04/22/19 Page 48 of 67


           Veritext, LLC
           Western Region
           707 Wilshire Boulevard, Suite 3500
           Los Angeles CA 90017
           Tel. 877-955-3855 Fax. 949-955-3854
           Fed. Tax ID: XX-XXXXXXX


        Bill To:       Jeffrey T. Thomas Esq.                                                                                                   Invoice #:              SF3099715
                       Gibson Dunn
                                                                                                                                           Invoice Date:                  9/22/2017
                       3161 Michelson Dr
                       Irvine, CA, 92612                                                                                                   Balance Due:                        $0.00


                            Oracle America Inc- Latham v. Hewlett Packard Enterprise                                                            Matter #:              4498-00017
          Case:
                            Company
          Job #:            2686999 | Job Date: 9/15/2017 | Delivery: Expedited
          Billing Atty: Jeffrey T. Thomas Esq.
          Location:         Veritext Alpharetta
                            11539 Park Woods Circle | Suite 301
                            Alpharetta, GA 30005
          Sched Atty: Christopher Yates, Esq. | Latham & Watkins LLP

                       Witness                    Description                                                                      Units            Quantity                Amount
                                                  Certified Transcript                                                             Page                285.00             $1,767.00
                                                  Exhibits - Color                                                              Per Page                 15.00                $14.25
                                                  Exhibits                                                                      Per Page               521.00                $286.55
                                                  Premium Depo Litigation Pkge (SBF,PTZ,LEF)                                          1                   1.00                $52.00
             Richard Lindsey Simms
                                                  Production & Processing                                                             1                   1.00                $40.00
                                                  Veritext Exhibit Package (ACE)                                                 Package                  1.00                $45.00
                                                  Realtime & Rough Services                                                        Page                242.00                $605.00
                                                  Shipping & Handling                                                            Package                  1.00                $28.00
               Notes: Expedited fee 2 days                                                                                                   Invoice Total:               $2,837.80
                      285p x $2.95 = $840.75
                                                                                                                                                   Payment:             ($2,837.80)
                                                                                                                                                       Credit:                  $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                              Balance Due:                      $0.00
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:             SF3099715
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                             Job #:               2686999
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                 9/22/2017
                       Veritext accepts all major credit cards                            Chicago IL 60694-1303
42700                                                                                                                                              Balance:                     $0.00
                   (American Express, Mastercard, Visa, Discover)
                             Case 3:16-cv-01393-JST Document 907-1 Filed 04/22/19 Page 49 of 67


           Veritext, LLC
           Western Region
           707 Wilshire Boulevard, Suite 3500
           Los Angeles CA 90017
           Tel. 877-955-3855 Fax. 949-955-3854
           Fed. Tax ID: XX-XXXXXXX


        Bill To:       Jeffrey T. Thomas Esq.                                                                                                   Invoice #:              SF3106266
                       Gibson Dunn
                                                                                                                                           Invoice Date:                  9/28/2017
                       3161 Michelson Dr
                       Irvine, CA, 92612                                                                                                   Balance Due:                        $0.00


                            Oracle America Inc- Latham v. Hewlett Packard Enterprise                                                            Matter #:              4498-00017
          Case:
                            Company
          Job #:            2687008 | Job Date: 9/20/2017 | Delivery: Expedited
          Billing Atty: Jeffrey T. Thomas Esq.
          Location:         Veritext Sacramento
                            1 Capitol Mall | Suite 240
                            Sacramento, CA 95814
          Sched Atty: Christopher Campbell | Latham & Watkins LLP

                       Witness                    Description                                                                      Units            Quantity                Amount
                                                  Certified Transcript                                                             Page                408.00             $2,529.60
                                                  Exhibits - Color                                                              Per Page                 49.00                $73.50
                                                  Exhibits                                                                      Per Page               603.00                $391.95
                                                  Realtime Services                                                                Page                340.00                $527.00
                 Lynn Farlin, Vol 2               Rough Draft                                                                      Page                340.00                $459.00
                                                  Premium Depo Litigation Pkge (SBF,PTZ,LEF)                                          1                   1.00                $52.00
                                                  Production & Processing                                                             1                   1.00                $40.00
                                                  Veritext Exhibit Package (ACE)                                                 Package                  1.00                $45.00
                                                  Shipping & Handling                                                            Package                  1.00                $28.00
               Notes: Expedited fee 2 days                                                                                                   Invoice Total:               $4,146.05
                      408p x $2.95 = $1,203.60
                                                                                                                                                   Payment:             ($4,146.05)
                                                                                                                                                       Credit:                  $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                              Balance Due:                      $0.00
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:             SF3106266
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                             Job #:               2687008
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                 9/28/2017
                       Veritext accepts all major credit cards                            Chicago IL 60694-1303
42700                                                                                                                                              Balance:                     $0.00
                   (American Express, Mastercard, Visa, Discover)
                             Case 3:16-cv-01393-JST Document 907-1 Filed 04/22/19 Page 50 of 67


           Veritext, LLC
           Western Region
           707 Wilshire Boulevard, Suite 3500
           Los Angeles CA 90017
           Tel. 877-955-3855 Fax. 949-955-3854
           Fed. Tax ID: XX-XXXXXXX


        Bill To:       Jeffrey T. Thomas Esq.                                                                                                   Invoice #:             OC3107526
                       Gibson Dunn
                                                                                                                                           Invoice Date:                  9/29/2017
                       3161 Michelson Dr
                       Irvine, CA, 92612                                                                                                   Balance Due:                        $0.00


          Case:             Oracle America Inc- Gibson v. Hewlett Packard Enterprise                                                            Matter #:            42498-00017
          Job #:            2687006 | Job Date: 9/22/2017 | Delivery: Expedited
          Billing Atty: Jeffrey T. Thomas Esq.
          Location:         Holland & Hart LLP
                            1800 Broadway | Suite 300
                            Boulder, CO 80302
          Sched Atty: Ilissa Samplin Esq. | Gibson Dunn & Crutcher LLP

                       Witness                    Description                                                                      Units            Quantity                Amount
                                                  Original with 1 Certified Transcript                                             Page                300.00             $2,385.00
                                                  Attendance Fee-Hrly                                                              Hour                   8.00               $320.00
                                                  Exhibits                                                                      Per Page                 77.00                $42.35
                                                  Exhibits - Color                                                              Per Page                  7.00                  $4.55
               J. Prentiss Donohue                Realtime Services                                                                Page                254.00                $635.00
                                                  Premium Depo Litigation Pkge (SBF,PTZ,LEF)                                          1                   1.00                $52.00
                                                  Production & Processing                                                             1                   1.00                $40.00
                                                  Veritext Exhibit Package (ACE)                                                 Package                  1.00                $45.00
                                                  Shipping & Handling                                                            Package                  1.00                $28.00
               Notes: Expedited fee 3 days                                                                                                   Invoice Total:               $3,551.90
                      300p x $3.55 = $1,065
                                                                                                                                                   Payment:             ($3,551.90)
                                                                                                                                                       Credit:                  $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                              Balance Due:                      $0.00
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:            OC3107526
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                             Job #:               2687006
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                 9/29/2017
                       Veritext accepts all major credit cards                            Chicago IL 60694-1303
42700                                                                                                                                              Balance:                     $0.00
                   (American Express, Mastercard, Visa, Discover)
                             Case 3:16-cv-01393-JST Document 907-1 Filed 04/22/19 Page 51 of 67


           Veritext, LLC
           Western Region
           707 Wilshire Boulevard, Suite 3500
           Los Angeles CA 90017
           Tel. 877-955-3855 Fax. 949-955-3854
           Fed. Tax ID: XX-XXXXXXX


        Bill To:       Jeffrey T. Thomas Esq.                                                                                                   Invoice #:             OC3109162
                       Gibson Dunn
                                                                                                                                           Invoice Date:                  10/2/2017
                       333 S Grand Ave, 47th Floor
                       Los Angeles, CA, 90071                                                                                              Balance Due:                        $0.00


          Case:             Oracle America Inc- Gibson v. Hewlett Packard Enterprise                                                            Matter #:            42498-00017
          Job #:            2692136 | Job Date: 9/26/2017 | Delivery: Expedited
          Billing Atty: Jeffrey T. Thomas Esq.
          Location:         Gibson Dunn & Crutcher LLP - 1881 Page Mill Rd
                            1881 Page Mill Rd
                            Palo Alto, CA 94304
          Sched Atty: Joseph A. Gorman Esq. | Gibson Dunn & Crutcher LLP

                       Witness                    Description                                                                      Units            Quantity                Amount
                                                  Original with 1 Certified Transcript                                             Page                373.00             $2,954.16
                                                  Premium Depo Litigation Pkge (SBF,PTZ,LEF)                                          1                   1.00                $52.00
                                                  Production & Processing                                                             1                   1.00                $40.00
                                                  Scanning (Color)                                                                                     223.00                 $66.90
                     Gary Miller
                                                  Exhibits Scanned-Searchable - OCR                                             Per Page               581.00                $174.30
                                                  Realtime & Rough Services                                                        Page                315.00                $787.50
                                                  Veritext Exhibit Package (ACE)                                                 Package                  1.00                $45.00
                                                  Shipping & Handling                                                            Package                  1.00                $28.00
               Notes: Expedited fee 3 days                                                                                                   Invoice Total:               $4,147.86
                      373p x $3.52 = $1,312.96
                                                                                                                                                   Payment:             ($4,147.86)
                                                                                                                                                       Credit:                  $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                              Balance Due:                      $0.00
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:            OC3109162
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                             Job #:               2692136
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                 10/2/2017
                       Veritext accepts all major credit cards                            Chicago IL 60694-1303
42700                                                                                                                                              Balance:                     $0.00
                   (American Express, Mastercard, Visa, Discover)
                             Case 3:16-cv-01393-JST Document 907-1 Filed 04/22/19 Page 52 of 67


           Veritext, LLC
           Western Region
           707 Wilshire Boulevard, Suite 3500
           Los Angeles CA 90017
           Tel. 877-955-3855 Fax. 949-955-3854
           Fed. Tax ID: XX-XXXXXXX


        Bill To:       Jeffrey T. Thomas Esq.                                                                                                   Invoice #:              SF3110401
                       Gibson Dunn
                                                                                                                                           Invoice Date:                  10/6/2017
                       3161 Michelson Dr
                       Irvine, CA, 92612                                                                                                   Balance Due:                        $0.00


                            Oracle America Inc- Latham v. Hewlett Packard Enterprise                                                            Matter #:              4498-00017
          Case:
                            Company
          Job #:            2689389 | Job Date: 9/26/2017 | Delivery: Expedited
          Billing Atty: Jeffrey T. Thomas Esq.
          Location:         Gibson Dunn & Crutcher
                            1801 California Street | Suite 4200
                            Denver, CO 80202
          Sched Atty: Alexander Reicher | Latham & Watkins LLP

                       Witness                    Description                                                                      Units            Quantity                Amount
                                                  Certified Transcript                                                             Page                251.00             $1,468.35
                                                  Realtime Services                                                                Page                210.00                $325.50
                                                  Rough Draft                                                                      Page                210.00                $283.50
                                                  Premium Depo Litigation Pkge (SBF,PTZ,LEF)                                          1                   1.00                $52.00
               Jeffrey Hollingsworth              Production & Processing                                                             1                   1.00                $40.00
                                                  Exhibits Scanned-Searchable - OCR                                             Per Page             1,388.00                $416.40
                                                  Scanning (Color)                                                                                     591.00                $265.95
                                                  Veritext Exhibit Package (ACE)                                                 Package                  1.00                $45.00
                                                  Shipping & Handling                                                            Package                  1.00                $28.00
               Notes: Expedited fee 3 days                                                                                                   Invoice Total:               $2,924.70
                      251p x $2.60 = $652.60
                                                                                                                                                   Payment:             ($2,924.70)
                                                                                                                                                       Credit:                  $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                              Balance Due:                      $0.00
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:             SF3110401
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                             Job #:               2689389
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                 10/6/2017
                       Veritext accepts all major credit cards                            Chicago IL 60694-1303
42700                                                                                                                                              Balance:                     $0.00
                   (American Express, Mastercard, Visa, Discover)
                             Case 3:16-cv-01393-JST Document 907-1 Filed 04/22/19 Page 53 of 67


           Veritext, LLC
           Western Region
           707 Wilshire Boulevard, Suite 3500
           Los Angeles CA 90017
           Tel. 877-955-3855 Fax. 949-955-3854
           Fed. Tax ID: XX-XXXXXXX


        Bill To:       Jeffrey T. Thomas Esq.                                                                                                   Invoice #:              SF3111781
                       Gibson Dunn
                                                                                                                                           Invoice Date:                10/11/2017
                       3161 Michelson Dr
                       Irvine, CA, 92612                                                                                                   Balance Due:                        $0.00


                            Oracle America Inc- Latham v. Hewlett Packard Enterprise                                                            Matter #:              4498-00017
          Case:
                            Company
          Job #:            2718523 | Job Date: 9/27/2017 | Delivery: Expedited
          Billing Atty: Jeffrey T. Thomas Esq.
          Location:         Regus
                            11921 Freedom Dr. - 2 Fountain Sq. | St 550
                            Reston, VA 20190
          Sched Atty: Christopher Campbell | Latham & Watkins LLP

                       Witness                    Description                                                                      Units            Quantity                Amount
                                                  Certified Transcript                                                             Page                240.00             $1,332.00
                                                  Exhibits                                                                      Per Page               279.00                $153.45
                                                  Realtime Services                                                                Page                202.00                $313.10
                  Chad Thornburg                  Premium Depo Litigation Pkge (SBF,PTZ,LEF)                                          1                   1.00                $52.00
                                                  Production & Processing                                                             1                   1.00                $40.00
                                                  Veritext Exhibit Package (ACE)                                                 Package                  1.00                $45.00
                                                  Shipping & Handling                                                            Package                  1.00                $28.00
               Notes: Expedited fee 4 days                                                                                                   Invoice Total:               $1,963.55
                      240p x $2.30 = $552
                                                                                                                                                   Payment:             ($1,963.55)
                                                                                                                                                       Credit:                  $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                              Balance Due:                      $0.00
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:             SF3111781
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                             Job #:               2718523
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:               10/11/2017
                       Veritext accepts all major credit cards                            Chicago IL 60694-1303
42700                                                                                                                                              Balance:                     $0.00
                   (American Express, Mastercard, Visa, Discover)
                             Case 3:16-cv-01393-JST Document 907-1 Filed 04/22/19 Page 54 of 67


           Veritext, LLC
           Western Region
           707 Wilshire Boulevard, Suite 3500
           Los Angeles CA 90017
           Tel. 877-955-3855 Fax. 949-955-3854
           Fed. Tax ID: XX-XXXXXXX


        Bill To:       Jeffrey T. Thomas Esq.                                                                                                   Invoice #:             CA3114604
                       Gibson Dunn
                                                                                                                                           Invoice Date:                10/11/2017
                       333 S Grand Ave, 47th Floor
                       Los Angeles, CA, 90071                                                                                              Balance Due:                        $0.00


          Case:             Oracle America Inc- Gibson v. Hewlett Packard Enterprise                                                            Matter #:            42498-00017
          Job #:            2687765 | Job Date: 9/29/2017 | Delivery: Expedited
          Billing Atty: Jeffrey T. Thomas Esq.
          Location:         Gibson Dunn & Crutcher LLP
                            1050 Connecticut Ave NW | Room 2A
                            Washington, DC 20036
          Sched Atty: Samuel G. Liversidge Esq. | Gibson Dunn & Crutcher LLP

                       Witness                    Description                                                                      Units            Quantity                Amount
                                                  Original with 1 Certified Transcript                                             Page                227.00             $1,804.65
                                                  Attendance Fee                                                                      1                   1.00               $100.00
                                                  Exhibits - Color                                                              Per Page               537.00                $510.15
                                                  Exhibits                                                                      Per Page               192.00                $105.60
                   Robert F Dunn                  Premium Depo Litigation Pkge (SBF,PTZ,LEF)                                          1                   1.00                $52.00
                                                  Production & Processing                                                             1                   1.00                $40.00
                                                  Realtime & Rough Services                                                        Page                191.00                $477.50
                                                  Veritext Exhibit Package (ACE)                                                 Package                  1.00                $45.00
                                                  Shipping & Handling                                                            Package                  1.00                $28.00
               Notes: Expedited fee 3 days                                                                                                   Invoice Total:               $3,162.90
                      227p x $3.55 = $805.85
                                                                                                                                                   Payment:             ($3,162.90)
                                                                                                                                                       Credit:                  $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                              Balance Due:                      $0.00
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:             CA3114604
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                             Job #:               2687765
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:               10/11/2017
                       Veritext accepts all major credit cards                            Chicago IL 60694-1303
42700                                                                                                                                              Balance:                     $0.00
                   (American Express, Mastercard, Visa, Discover)
                             Case 3:16-cv-01393-JST Document 907-1 Filed 04/22/19 Page 55 of 67


           Veritext, LLC
           Western Region
           707 Wilshire Boulevard, Suite 3500
           Los Angeles CA 90017
           Tel. 877-955-3855 Fax. 949-955-3854
           Fed. Tax ID: XX-XXXXXXX


        Bill To:       Jeffrey T. Thomas Esq.                                                                                                   Invoice #:              SF3115834
                       Gibson Dunn
                                                                                                                                           Invoice Date:                10/16/2017
                       3161 Michelson Dr
                       Irvine, CA, 92612                                                                                                   Balance Due:                        $0.00


                            Oracle America Inc- Latham v. Hewlett Packard Enterprise                                                            Matter #:              4498-00017
          Case:
                            Company
          Job #:            2712814 | Job Date: 9/29/2017 | Delivery: Expedited
          Billing Atty: Jeffrey T. Thomas Esq.
          Location:         ABC Court Reporters
                            The Nathaniel Barrett Building II | 903 East 18th Street - Suite
                            115
                            Plano, TX 75074
          Sched Atty: | Latham & Watkins LLP

                       Witness                    Description                                                                      Units            Quantity                Amount
                                                  Certified Transcript                                                             Page                341.00             $1,994.85
                                                  Exhibits                                                                      Per Page               101.00                 $55.55
                                                  Realtime Services                                                                Page                288.00                $446.40
                                                  Rough Draft                                                                      Page                288.00                $388.80
                   Michael Rhey
                                                  Premium Depo Litigation Pkge (SBF,PTZ,LEF)                                          1                   1.00                $52.00
                                                  Production & Processing                                                             1                   1.00                $40.00
                                                  Veritext Exhibit Package (ACE)                                                 Package                  1.00                $45.00
                                                  Shipping & Handling                                                            Package                  1.00                $28.00
               Notes: Expedited fee 3 days                                                                                                   Invoice Total:               $3,050.60
                      341p x $2.60 = $886.60
                                                                                                                                                   Payment:             ($3,050.60)
                                                                                                                                                       Credit:                  $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                              Balance Due:                      $0.00
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:             SF3115834
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                             Job #:               2712814
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:               10/16/2017
                       Veritext accepts all major credit cards                            Chicago IL 60694-1303
42700                                                                                                                                              Balance:                     $0.00
                   (American Express, Mastercard, Visa, Discover)
                             Case 3:16-cv-01393-JST Document 907-1 Filed 04/22/19 Page 56 of 67


           Veritext, LLC
           Western Region
           707 Wilshire Boulevard, Suite 3500
           Los Angeles CA 90017
           Tel. 877-955-3855 Fax. 949-955-3854
           Fed. Tax ID: XX-XXXXXXX


        Bill To:       Jeffrey T. Thomas Esq.                                                                                                   Invoice #:              SF3116618
                       Gibson Dunn
                                                                                                                                           Invoice Date:                10/18/2017
                       3161 Michelson Dr
                       Irvine, CA, 92612                                                                                                   Balance Due:                        $0.00


          Case:             Oracle America Inc v. Hewlett Packard Enterprise Company                                                            Matter #:              4498-00017
          Job #:            2703394 | Job Date: 9/28/2017 | Delivery: Expedited
          Billing Atty: Jeffrey T. Thomas Esq.
          Location:         Latham & Watkins
                            885 Third Avenue
                            New York, NY 10001
          Sched Atty: Brittany Lovejoy | Latham & Watkins LLP

                       Witness                    Description                                                                      Units            Quantity                Amount
                                                  Certified Transcript                                                             Page                250.00             $1,462.50
                                                  Exhibits                                                                      Per Page               192.00                $105.60
                                                  Realtime Services                                                                Page                223.00                $345.65
                                                  Rough Draft                                                                      Page                223.00                $301.05
                    John Morello
                                                  Premium Depo Litigation Pkge (SBF,PTZ,LEF)                                          1                   1.00                $52.00
                                                  Production & Processing                                                             1                   1.00                $40.00
                                                  Veritext Exhibit Package (ACE)                                                 Package                  1.00                $45.00
                                                  Shipping & Handling                                                            Package                  1.00                $28.00
               Notes: Expedited fee 3 days                                                                                                   Invoice Total:               $2,379.80
                      250p x $2.60 = $650
                                                                                                                                                   Payment:             ($2,379.80)
                                                                                                                                                       Credit:                  $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                              Balance Due:                      $0.00
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:             SF3116618
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                             Job #:               2703394
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:               10/18/2017
                       Veritext accepts all major credit cards                            Chicago IL 60694-1303
42700                                                                                                                                              Balance:                     $0.00
                   (American Express, Mastercard, Visa, Discover)
                             Case 3:16-cv-01393-JST Document 907-1 Filed 04/22/19 Page 57 of 67


           Veritext, LLC
           Western Region
           707 Wilshire Boulevard, Suite 3500
           Los Angeles CA 90017
           Tel. 877-955-3855 Fax. 949-955-3854
           Fed. Tax ID: XX-XXXXXXX


        Bill To:       Jeffrey T. Thomas Esq.                                                                                                   Invoice #:             OC3117356
                       Gibson Dunn
                                                                                                                                           Invoice Date:                10/11/2017
                       3161 Michelson Dr
                       Irvine, CA, 92612                                                                                                   Balance Due:                        $0.00


          Case:             Oracle America Inc- Gibson v. Hewlett Packard Enterprise                                                            Matter #:            42498-00017
          Job #:            2710475 | Job Date: 10/3/2017 | Delivery: Expedited
          Billing Atty: Jeffrey T. Thomas Esq.
          Location:         Latham & Watkins
                            330 N. Wabash Ave | Suite 2800
                            Chicago, IL 60611
          Sched Atty: Jared Strumwasser Esq. | Gibson Dunn & Crutcher LLP

                       Witness                    Description                                                                      Units            Quantity                Amount
                                                  Original with 1 Certified Transcript                                             Page                184.00             $1,462.80
                                                  Attendance Fee-Hrly                                                              Hour                   5.50               $275.00
                                                  Exhibits                                                                      Per Page               134.00                 $73.70
                                                  Premium Depo Litigation Pkge (SBF,PTZ,LEF)                                          1                   1.00                $52.00
                  Miriam Wagner
                                                  Production & Processing                                                             1                   1.00                $40.00
                                                  Realtime & Rough Services                                                        Page                155.00                $387.50
                                                  Veritext Exhibit Package (ACE)                                                 Package                  1.00                $45.00
                                                  Shipping & Handling                                                            Package                  1.00                $28.00
               Notes: Expedited fee 3 days                                                                                                   Invoice Total:               $2,364.00
                      184p x $3.55 = $653.20
                                                                                                                                                   Payment:             ($2,364.00)
                                                                                                                                                       Credit:                  $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                              Balance Due:                      $0.00
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:            OC3117356
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                             Job #:               2710475
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:               10/11/2017
                       Veritext accepts all major credit cards                            Chicago IL 60694-1303
42700                                                                                                                                              Balance:                     $0.00
                   (American Express, Mastercard, Visa, Discover)
                             Case 3:16-cv-01393-JST Document 907-1 Filed 04/22/19 Page 58 of 67


           Veritext, LLC
           Western Region
           707 Wilshire Boulevard, Suite 3500
           Los Angeles CA 90017
           Tel. 877-955-3855 Fax. 949-955-3854
           Fed. Tax ID: XX-XXXXXXX


        Bill To:       Jeffrey T. Thomas Esq.                                                                                                   Invoice #:              SF3130443
                       Gibson Dunn
                                                                                                                                           Invoice Date:                10/25/2017
                       3161 Michelson Dr
                       Irvine, CA, 92612                                                                                                   Balance Due:                        $0.00


                            Oracle America Inc- Latham v. Hewlett Packard Enterprise                                                            Matter #:              4498-00017
          Case:
                            Company
          Job #:            2728173 | Job Date: 10/17/2017 | Delivery: Expedited
          Billing Atty: Jeffrey T. Thomas Esq.
          Location:         Regus - Atlanta
                            260 Peachtree Street NW, Suite 2200 | Centennial Meeting
                            Room
                            Atlanta, GA 30303
          Sched Atty: Brittany Lovejoy | Latham & Watkins LLP

                       Witness                    Description                                                                      Units            Quantity                Amount
                                                  Certified Transcript                                                             Page                186.00             $1,088.10
                                                  Exhibits                                                                      Per Page               607.00                $333.85
                                                  Realtime Services                                                                Page                158.00                $244.90
                                                  Rough Draft                                                                      Page                158.00                $213.30
                     Gary Olsen
                                                  Premium Depo Litigation Pkge (SBF,PTZ,LEF)                                          1                   1.00                $52.00
                                                  Production & Processing                                                             1                   1.00                $40.00
                                                  Veritext Exhibit Package (ACE)                                                 Package                  1.00                $45.00
                                                  Shipping & Handling                                                            Package                  1.00                $28.00
               Notes: Expedited fee 3 days                                                                                                   Invoice Total:               $2,045.15
                      186p x $2.60 = $483.60
                                                                                                                                                   Payment:             ($2,045.15)
                                                                                                                                                       Credit:                  $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                              Balance Due:                      $0.00
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:             SF3130443
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                             Job #:               2728173
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:               10/25/2017
                       Veritext accepts all major credit cards                            Chicago IL 60694-1303
42700                                                                                                                                              Balance:                     $0.00
                   (American Express, Mastercard, Visa, Discover)
                             Case 3:16-cv-01393-JST Document 907-1 Filed 04/22/19 Page 59 of 67


           Veritext, LLC
           Western Region
           707 Wilshire Boulevard, Suite 3500
           Los Angeles CA 90017
           Tel. 877-955-3855 Fax. 949-955-3854
           Fed. Tax ID: XX-XXXXXXX


        Bill To:       Jeffrey T. Thomas Esq.                                                                                                   Invoice #:             OC3133181
                       Gibson Dunn
                                                                                                                                           Invoice Date:                10/24/2017
                       555 Mission St
                       Ste 3000                                                                                                            Balance Due:                        $0.00
                       San Francisco, CA, 94105

          Case:             Oracle America Inc- Gibson v. Hewlett Packard Enterprise                                                            Matter #:            42498-00017
          Job #:            2719229 | Job Date: 10/19/2017 | Delivery: Expedited
          Billing Atty: Jeffrey T. Thomas Esq.
          Location:         Gibson Dunn & Crutcher LLP
                            555 Mission Street | Suite 3000
                            San Francisco, CA 94105
          Sched Atty: Ilissa Samplin Esq. | Gibson Dunn & Crutcher LLP

                       Witness                    Description                                                                      Units            Quantity                Amount
                                                  Original with 1 Certified Transcript                                             Page                199.00             $1,582.05
                                                  Exhibits                                                                      Per Page               545.00                $299.75
                                                  Premium Depo Litigation Pkge (SBF,PTZ,LEF)                                          1                   1.00                $52.00
                     Sam Chan                     Production & Processing                                                             1                   1.00                $40.00
                                                  Realtime & Rough Services                                                        Page                236.00                $590.00
                                                  Veritext Exhibit Package (ACE)                                                 Package                  1.00                $45.00
                                                  Shipping & Handling                                                            Package                  1.00                $28.00
               Notes: Expedited fee 3 days                                                                                                   Invoice Total:               $2,636.80
                      199p x $3.55 = $706.45
                                                                                                                                                   Payment:             ($2,636.80)
                                                                                                                                                       Credit:                  $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                              Balance Due:                      $0.00
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:            OC3133181
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                             Job #:               2719229
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:               10/24/2017
                       Veritext accepts all major credit cards                            Chicago IL 60694-1303
42700                                                                                                                                              Balance:                     $0.00
                   (American Express, Mastercard, Visa, Discover)
                             Case 3:16-cv-01393-JST Document 907-1 Filed 04/22/19 Page 60 of 67


           Veritext, LLC
           Western Region
           707 Wilshire Boulevard, Suite 3500
           Los Angeles CA 90017
           Tel. 877-955-3855 Fax. 949-955-3854
           Fed. Tax ID: XX-XXXXXXX


        Bill To:       Jeffrey T. Thomas Esq.                                                                                                   Invoice #:             OC3187057
                       Gibson Dunn
                                                                                                                                           Invoice Date:                12/16/2017
                       3161 Michelson Dr
                       Irvine, CA, 92612                                                                                                   Balance Due:                        $0.00


                            Oracle America Inc- Latham v. Hewlett Packard Enterprise                                                            Matter #:            42498-00017
          Case:
                            Company
          Job #:            2735489 | Job Date: 12/12/2017 | Delivery: Expedited
          Billing Atty: Jeffrey T. Thomas Esq.
          Location:         Gibson Dunn & Crutcher LLP - 1881 Page Mill Rd
                            1881 Page Mill Rd
                            Palo Alto, CA 94304
          Sched Atty: Jeffrey T. Thomas Esq. | Gibson Dunn & Crutcher LLP

                       Witness                    Description                                                                      Units            Quantity                Amount
                                                  Original with 1 Certified Transcript                                             Page                179.00             $1,423.05
                                                  Exhibits - Color                                                              Per Page                 86.00                $81.70
                                                  Exhibits                                                                      Per Page               346.00                $190.30
                                                  Premium Depo Litigation Pkge (SBF,PTZ,LEF)                                          1                   1.00                $52.00
                   Mr. Mark Hurd
                                                  Production & Processing                                                             1                   1.00                $40.00
                                                  Realtime & Rough Services                                                        Page                149.00                $372.50
                                                  Veritext Exhibit Package (ACE)                                                 Package                  1.00                $45.00
                                                  Shipping & Handling                                                            Package                  1.00                $28.00
               Notes: Expedited fee 3 days                                                                                                   Invoice Total:               $2,232.55
                      179p x $3.55 = $635.45
                                                                                                                                                   Payment:             ($2,232.55)
                                                                                                                                                       Credit:                  $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                              Balance Due:                      $0.00
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:            OC3187057
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                             Job #:               2735489
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:               12/16/2017
                       Veritext accepts all major credit cards                            Chicago IL 60694-1303
42700                                                                                                                                              Balance:                     $0.00
                   (American Express, Mastercard, Visa, Discover)
                             Case 3:16-cv-01393-JST Document 907-1 Filed 04/22/19 Page 61 of 67


           Veritext, LLC
           Western Region
           707 Wilshire Boulevard, Suite 3500
           Los Angeles CA 90017
           Tel. 877-955-3855 Fax. 949-955-3854
           Fed. Tax ID: XX-XXXXXXX


        Bill To:       Jeffrey T. Thomas Esq.                                                                                                   Invoice #:             OC3229547
                       Gibson Dunn
                                                                                                                                           Invoice Date:                   2/1/2018
                       3161 Michelson Dr
                       Irvine, CA, 92612                                                                                                   Balance Due:                        $0.00


          Case:             Oracle America Inc- Gibson v. Hewlett Packard Enterprise                                                            Matter #:            42498-00017
          Job #:            2789960 | Job Date: 1/26/2018 | Delivery: Expedited
          Billing Atty: Jeffrey T. Thomas Esq.
          Location:         Gibson Dunn & Crutcher LLP
                            555 Mission Street | Suite 3000
                            San Francisco, CA 94105
          Sched Atty: Ilissa Samplin Esq. | Gibson Dunn & Crutcher LLP

                       Witness                    Description                                                                      Units            Quantity                Amount
                                                  Original with 1 Certified Transcript                                             Page                211.00             $1,671.12
                                                  Exhibits - Color                                                              Per Page                  6.00                  $5.70
                                                  Exhibits                                                                      Per Page               579.00                $318.45
                                                  Premium Depo Litigation Pkge (SBF,PTZ,LEF)                                          1                   1.00                $52.00
         Benjamin F. Goldberg , Ph.D. Production & Processing                                                                         1                   1.00                $40.00
                                                  Parking Expense                                                                Per hour                 1.00                $27.50
                                                  Realtime & Rough Services                                                        Page                177.00                $442.50
                                                  Veritext Exhibit Package (ACE)                                                 Package                  1.00                $45.00
                                                  Shipping & Handling                                                            Package                  1.00                $28.00
               Notes: Expedited fee 3 days                                                                                                   Invoice Total:               $2,630.27
                      211p x $3.52 = $742.72
                                                                                                                                                   Payment:             ($2,630.27)
                                                                                                                                                       Credit:                  $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                              Balance Due:                      $0.00
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:            OC3229547
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                             Job #:               2789960
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                   2/1/2018
                       Veritext accepts all major credit cards                            Chicago IL 60694-1303
42700                                                                                                                                              Balance:                     $0.00
                   (American Express, Mastercard, Visa, Discover)
                             Case 3:16-cv-01393-JST Document 907-1 Filed 04/22/19 Page 62 of 67


           Veritext, LLC
           Western Region
           707 Wilshire Boulevard, Suite 3500
           Los Angeles CA 90017
           Tel. 877-955-3855 Fax. 949-955-3854
           Fed. Tax ID: XX-XXXXXXX


        Bill To:       Jeffrey T. Thomas Esq.                                                                                                   Invoice #:             OC3233457
                       Gibson Dunn
                                                                                                                                           Invoice Date:                   2/6/2018
                       3161 Michelson Dr
                       Irvine, CA, 92612                                                                                                   Balance Due:                        $0.00


          Case:             Oracle America Inc- Gibson v. Hewlett Packard Enterprise                                                            Matter #:            42498-00017
          Job #:            2789973 | Job Date: 1/30/2018 | Delivery: Expedited
          Billing Atty: Jeffrey T. Thomas Esq.
          Location:         Choate Hall & Stewart
                            Two International Place
                            Boston, MA 02110
          Sched Atty: Lauren Lennon | Gibson Dunn & Crutcher LLP

                       Witness                    Description                                                    Units            Quantity               Price              Amount
                                                  Original with 1 Certified Transcript                           Page                306.00              $7.92            $2,423.52
                                                  Attendance Fee                                                    1                   1.00           $50.00                 $50.00
                                                  Surcharge - Extended Hours                                      Hour                  1.00           $75.00                 $75.00
                                                  Exhibits - Color                                             Per Page               20.00              $0.95                $19.00
                                                  Exhibits                                                     Per Page              555.00              $0.55               $305.25
                 Christian B. Hicks               Premium Depo Litigation Pkge
                                                                                                                    1                   1.00           $52.00                 $52.00
                                                  (SBF,PTZ,LEF)
                                                  Production & Processing                                           1                   1.00           $40.00                 $40.00
                                                  Realtime & Rough Services                                      Page                260.00              $2.50               $650.00
                                                  Veritext Exhibit Package (ACE)                               Package                  1.00           $45.00                 $45.00
                                                  Shipping & Handling                                          Package                  1.00           $28.00                 $28.00
               Notes: Expedited fee 3 days                                                                                                   Invoice Total:               $3,687.77
                      376p x $3.52 = $1,323.52
                                                                                                                                                   Payment:             ($3,687.77)
                                                                                                                                                       Credit:                  $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                              Balance Due:                      $0.00
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:            OC3233457
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                             Job #:               2789973
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                   2/6/2018
                       Veritext accepts all major credit cards                            Chicago IL 60694-1303
42700                                                                                                                                              Balance:                     $0.00
                   (American Express, Mastercard, Visa, Discover)
                             Case 3:16-cv-01393-JST Document 907-1 Filed 04/22/19 Page 63 of 67


           Veritext, LLC
           Western Region
           707 Wilshire Boulevard, Suite 3500
           Los Angeles CA 90017
           Tel. 877-955-3855 Fax. 949-955-3854
           Fed. Tax ID: XX-XXXXXXX


        Bill To:       Jeffrey T. Thomas Esq.                                                                                                   Invoice #:             OC3237755
                       Gibson Dunn
                                                                                                                                           Invoice Date:                   2/8/2018
                       3161 Michelson Dr
                       Irvine, CA, 92612                                                                                                   Balance Due:                        $0.00


          Case:             Oracle America Inc- Gibson v. Hewlett Packard Enterprise                                                            Matter #:            42498-00017
          Job #:            2789988 | Job Date: 2/2/2018 | Delivery: Expedited
          Billing Atty: Jeffrey T. Thomas Esq.
          Location:         Gibson Dunn & Crutcher LLP
                            555 Mission Street | Suite 3000
                            San Francisco, CA 94105
          Sched Atty: Jeffrey T. Thomas Esq. | Gibson Dunn & Crutcher LLP

                       Witness                    Description                                                                      Units            Quantity                Amount
                                                  Original with 1 Certified Transcript                                             Page                376.00             $2,977.92
                                                  Exhibits - Color                                                              Per Page                  5.00                  $4.75
                                                  Exhibits                                                                      Per Page               545.00                $299.75
                                                  Premium Depo Litigation Pkge (SBF,PTZ,LEF)                                          1                   1.00                $52.00
          James E. Pampinella , CPA
                                                  Production & Processing                                                             1                   1.00                $40.00
                                                  Realtime & Rough Services                                                        Page                317.00                $792.50
                                                  Veritext Exhibit Package (ACE)                                                 Package                  1.00                $45.00
                                                  Shipping & Handling                                                            Package                  1.00                $28.00
               Notes: Expedited 3 days                                                                                                       Invoice Total:               $4,239.92
                      376p x $3.52 = $1,323.52
                                                                                                                                                   Payment:             ($4,239.92)
                                                                                                                                                       Credit:                  $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                              Balance Due:                      $0.00
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:            OC3237755
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                             Job #:               2789988
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                   2/8/2018
                       Veritext accepts all major credit cards                            Chicago IL 60694-1303
42700                                                                                                                                              Balance:                     $0.00
                   (American Express, Mastercard, Visa, Discover)
                             Case 3:16-cv-01393-JST Document 907-1 Filed 04/22/19 Page 64 of 67


           Veritext, LLC
           Western Region
           707 Wilshire Boulevard, Suite 3500
           Los Angeles CA 90017
           Tel. 877-955-3855 Fax. 949-955-3854
           Fed. Tax ID: XX-XXXXXXX


        Bill To:       Jeffrey T. Thomas Esq.                                                                                                   Invoice #:             OC3245103
                       Gibson Dunn
                                                                                                                                           Invoice Date:                  2/15/2018
                       3161 Michelson Dr
                       Irvine, CA, 92612                                                                                                   Balance Due:                        $0.00


          Case:             Oracle America Inc- Gibson v. Hewlett Packard Enterprise                                                            Matter #:            42498-00017
          Job #:            2792494 | Job Date: 2/9/2018 | Delivery: Expedited
          Billing Atty: Jeffrey T. Thomas Esq.
          Location:         Gibson Dunn & Crutcher LLP
                            555 Mission Street | Suite 3000
                            San Francisco, CA 94105
          Sched Atty: Samuel G. Liversidge Esq. | Gibson Dunn & Crutcher LLP

                       Witness                    Description                                                                      Units            Quantity                Amount
                                                  Original with 1 Certified Transcript                                             Page                304.00             $2,407.68
                                                  Exhibits                                                                      Per Page                 97.00                $53.35
                                                  Premium Depo Litigation Pkge (SBF,PTZ,LEF)                                          1                   1.00                $52.00
                  Robert Edwards                  Production & Processing                                                             1                   1.00                $40.00
                                                  Realtime & Rough Services                                                        Page                304.00                $760.00
                                                  Veritext Exhibit Package (ACE)                                                 Package                  1.00                $45.00
                                                  Shipping & Handling                                                            Package                  1.00                $28.00
               Notes: Expedited fee 3 days                                                                                                   Invoice Total:               $3,386.03
                      304p x $3.52 = $1,070.08
                                                                                                                                                   Payment:             ($3,386.03)
                                                                                                                                                       Credit:                  $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                              Balance Due:                      $0.00
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:            OC3245103
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                             Job #:               2792494
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                 2/15/2018
                       Veritext accepts all major credit cards                            Chicago IL 60694-1303
42700                                                                                                                                              Balance:                     $0.00
                   (American Express, Mastercard, Visa, Discover)
                             Case 3:16-cv-01393-JST Document 907-1 Filed 04/22/19 Page 65 of 67


           Veritext, LLC
           Western Region
           707 Wilshire Boulevard, Suite 3500
           Los Angeles CA 90017
           Tel. 877-955-3855 Fax. 949-955-3854
           Fed. Tax ID: XX-XXXXXXX


        Bill To:       Jeffrey T. Thomas Esq.                                                                                                   Invoice #:              SF3247033
                       Gibson Dunn
                                                                                                                                           Invoice Date:                  2/19/2018
                       3161 Michelson Dr
                       Irvine, CA, 92612                                                                                                   Balance Due:                        $0.00


                            Oracle America Inc- Latham v. Hewlett Packard Enterprise                                                            Matter #:              4498-00017
          Case:
                            Company
          Job #:            2807239 | Job Date: 2/13/2018 | Delivery: Expedited
          Billing Atty: Jeffrey T. Thomas Esq.
          Location:         Latham & Watkins LLP
                            355 South Grand Avenue | Suite 100
                            Los Angeles, CA 90071
          Sched Atty: Christopher Campbell | Latham & Watkins LLP

                       Witness                    Description                                                                      Units            Quantity                Amount
                                                  Certified Transcript                                                             Page                425.00             $2,486.25
                                                  Exhibits                                                                      Per Page               809.00                $444.95
                                                  Realtime Services                                                                Page                361.00                $559.55
                  Ronald Schnell                  Premium Depo Litigation Pkge (SBF,PTZ,LEF)                                          1                   1.00                $52.00
                                                  Production & Processing                                                             1                   1.00                $40.00
                                                  Veritext Exhibit Package (ACE)                                                 Package                  1.00                $45.00
                                                  Shipping & Handling                                                            Package                  1.00                $28.00
               Notes: Expedited fee 3 days                                                                                                   Invoice Total:               $3,655.75
                      425p x $2.60 = $1,105
                                                                                                                                                   Payment:             ($3,655.75)
                                                                                                                                                       Credit:                  $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                              Balance Due:                      $0.00
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:             SF3247033
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                             Job #:               2807239
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                 2/19/2018
                       Veritext accepts all major credit cards                            Chicago IL 60694-1303
42700                                                                                                                                              Balance:                     $0.00
                   (American Express, Mastercard, Visa, Discover)
                             Case 3:16-cv-01393-JST Document 907-1 Filed 04/22/19 Page 66 of 67


           Veritext, LLC
           Western Region
           707 Wilshire Boulevard, Suite 3500
           Los Angeles CA 90017
           Tel. 877-955-3855 Fax. 949-955-3854
           Fed. Tax ID: XX-XXXXXXX


        Bill To:       Jeffrey T. Thomas Esq.                                                                                                   Invoice #:              SF3250026
                       Gibson Dunn
                                                                                                                                           Invoice Date:                  2/21/2018
                       3161 Michelson Dr
                       Irvine, CA, 92612                                                                                                   Balance Due:                        $0.00


                            Oracle America Inc- Latham v. Hewlett Packard Enterprise                                                            Matter #:              4498-00017
          Case:
                            Company
          Job #:            2801601 | Job Date: 2/15/2018 | Delivery: Expedited
          Billing Atty: Jeffrey T. Thomas Esq.
          Location:         Latham & Watkins LLP
                            355 South Grand Avenue | Suite 100
                            Los Angeles, CA 90071
          Sched Atty: | Latham & Watkins LLP

                       Witness                    Description                                                                      Units            Quantity                Amount
                                                  Certified Transcript                                                             Page                371.00             $2,170.35
                                                  Exhibits                                                                      Per Page               240.00                $132.00
                                                  Premium Depo Litigation Pkge (SBF,PTZ,LEF)                                          1                   1.00                $52.00
                 Daniel McGavock
                                                  Production & Processing                                                             1                   1.00                $40.00
                                                  Realtime & Rough Services                                                        Page                312.00                $780.00
                                                  Shipping & Handling                                                            Package                  1.00                $28.00
               Notes: Expedited fee 3 days                                                                                                   Invoice Total:               $3,202.35
                      371p x $2.60 = $964.60
                                                                                                                                                   Payment:             ($3,202.35)
                                                                                                                                                       Credit:                  $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                              Balance Due:                      $0.00
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:             SF3250026
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                             Job #:               2801601
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                 2/21/2018
                       Veritext accepts all major credit cards                            Chicago IL 60694-1303
42700                                                                                                                                              Balance:                     $0.00
                   (American Express, Mastercard, Visa, Discover)
                             Case 3:16-cv-01393-JST Document 907-1 Filed 04/22/19 Page 67 of 67


           Veritext, LLC
           Western Region
           707 Wilshire Boulevard, Suite 3500
           Los Angeles CA 90017
           Tel. 877-955-3855 Fax. 949-955-3854
           Fed. Tax ID: XX-XXXXXXX


        Bill To:       Jeffrey T. Thomas Esq.                                                                                                   Invoice #:              SF3324479
                       Gibson Dunn
                                                                                                                                           Invoice Date:                  4/26/2018
                       3161 Michelson Dr
                       Irvine, CA, 92612                                                                                                   Balance Due:                        $0.00


                            Oracle America Inc- Latham v. Hewlett Packard Enterprise                                                            Matter #:              4498-00017
          Case:
                            Company
          Job #:            2881864 | Job Date: 4/20/2018 | Delivery: Daily
          Billing Atty: Jeffrey T. Thomas Esq.
          Location:         Courtyard Marriott
                            2575 Iron Point Rd.
                            Folsom, CA 95630
          Sched Atty: Alexander Reicher | Latham & Watkins LLP

                       Witness                    Description                                                                      Units            Quantity                Amount
                                                  Certified Transcript                                                             Page                162.00             $1,053.00
                                                  Exhibits                                                                      Per Page               111.00                 $61.05
                                                  Exhibit - Multimedia Duplication                                                                        1.00                $15.00
                                                  Premium Depo Litigation Pkge (SBF,PTZ,LEF)                                          1                   1.00                $52.00
                   David Jensen
                                                  Production & Processing                                                             1                   1.00                $40.00
                                                  Realtime & Rough Services                                                        Page                135.00                $337.50
                                                  Veritext Exhibit Package (ACE)                                                 Package                  1.00                $45.00
                                                  Shipping & Handling                                                            Package                  1.00                $28.00
               Notes: Expedited fee daily                                                                                                    Invoice Total:               $1,631.55
                      162p x $3.25 = $526.50
                                                                                                                                                   Payment:             ($1,631.55)
                                                                                                                                                       Credit:                  $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                              Balance Due:                      $0.00
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:             SF3324479
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                             Job #:               2881864
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                 4/26/2018
                       Veritext accepts all major credit cards                            Chicago IL 60694-1303
42700                                                                                                                                              Balance:                     $0.00
                   (American Express, Mastercard, Visa, Discover)
